 

Exhibit 10.1

 

AGREEMENT FOR THE EXCHANGE OF STOCK

by and among

NOWNEWS DIGITAL MEDIA TECHNOLOGY CO LTD.,

a Nevada corporation;

WORLDWIDE MEDIA INVESTMENTS CORP.,

an Anguilla corporation;

NOWNEWS NETWORK CO., LTD.,

a Taiwan corporation;

and those persons and entities specified on

Pages 40 through 82, inclusive, this Agreement,

as shareholders of WORLDWIDE MEDIA INVESTMENTS CORP.

 

THIS AGREEMENT FOR THE EXCHANGE OF STOCK (“Agreement”) is entered into effective
the 14th day of November, 2014 (the “Effective Date”), by and among NOWNEWS
DIGITAL MEDIA TECHNOLOGY CO. LTD., a Nevada corporation (the “Company”);
WORLDWIDE MEDIA INVESTMENTS CORP., an Anguilla corporation (“Worldwide”);
NOWNEWS NETWORK CO., LTD., a Taiwan corporation (“Taiwan NOWnews”) and those
persons and entities specified on Pages 40 through 82, inclusive, of this
Agreement, each a shareholder of Worldwide, (together, the “Worldwide
Shareholders” and each a “Worldwide Shareholder”) and provides for a process
pursuant to which Worldwide will become a wholly owned subsidiary of the
Company.

 

RECITALS

 

A.The Company is a reporting issuer pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and participates on the Over-The-Counter
Markets (the “OTC”).

 

B.Worldwide is a privately held corporation. Worldwide has one wholly owned
subsidiary which is Sky Media Investments Co., Ltd. (“Sky Media”), which owns a
majority interest in Taiwan NOWnews. For convenience, Sky Media and Taiwan
NOWnews may be referred to in this Agreement as the “Worldwide Subsidiaries” and
each a “Worldwide Subsidiary”.

 

C.The Company desires to acquire, on the terms and subject to the conditions and
in the manner specified in this Agreement, all of the issued and outstanding
shares of capital stock of Worldwide from the Worldwide Shareholders.

 

D.Worldwide believes that it is desirable and in the best interests of Worldwide
that it be acquired by the Company as a wholly owned subsidiary of the Company,
and Worldwide desires that the acquisition proposal of the Company be made
available to the Worldwide Shareholders.

 

1

 

 

E.The Company is not prepared or willing to proceed with the transaction
contemplated by the provisions of this Agreement without the support,
agreements, warranties and representations of Worldwide and the Worldwide
Shareholders specified in this Agreement, and the Company is proceeding in
reliance upon such support, agreements, representations and warranties.

 

NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, in addition to terms defined elsewhere in this
Agreement, the terms specified below in this Article I shall have the
definitions and meanings specified immediately after those terms, unless a
different and common meaning of the term is clearly indicated by the context,
and variants and derivatives of the following terms shall have correlative
meanings. To the extent that certain of the definitions and meanings specified
below suggest, indicate, or express agreements between or among parties to this
Agreement, or specify representations or warranties or covenants of a party, the
parties to this Agreement agree to the same, by execution of this Agreement. The
parties to this Agreement agree that agreements, representations, warranties,
and covenants expressed in any part or provision of this Agreement shall, for
all purposes of this Agreement, be treated in the same manner as other such
agreements, representations, warranties, and covenants specified elsewhere in
this Agreement, and the article or section of this Agreement within which such
an agreement, representation, warranty, or covenant is specified shall have no
separate meaning or effect on the same.

 

1.1 Affiliate. When used with respect to a person, an "affiliate" of that person
is a person Controlling, Controlled by, or under common Control with that
person.

 

1.2 Agreement. This Agreement For The Exchange of Stock, including all of its
schedules and exhibits, if any, and all other documents specifically referred to
in this Agreement that have been or are to be delivered by a party to this
Agreement to another such party in connection with the Transaction or this
Agreement, and including all duly adopted amendments, modifications, and
supplements to or of this Agreement and such schedules, exhibits, and other
documents.

 

2

 

 

1.3 Audited Financial Statements. The balance sheet, income statement, statement
of stockholders equity, and statement of cash flows or, in each instance,
equivalent statements of a respective company, as commonly provided to
shareholders of that company, as of end of the most recent fiscal year of that
company, and for the two (2) years then ended, or such shorter period, as
appropriate as reported by that company’s Auditors.

 

1.4 Auditors. Independent certified public accountants currently being retained
by a respective company for the purpose of auditing financial statements of that
company.

 

1.5 Business Day. Any day that is not a Saturday, Sunday, or a day on which
banks in Carson City, Nevada are authorized to close.

 

1.6 Closing. The completion of the Transaction, to occur as contemplated by the
provisions of Article II of this Agreement.

 

1.7 Closing Date. The date on which the Closing actually occurs, which shall be
________, 2014, unless otherwise agreed by the parties to this Agreement, but
shall not in any event be prior to satisfaction or waiver of the conditions to
Closing specified by the provisions of Article VII of this Agreement.

 

1.8 Closing Time. The time at which the Closing actually occurs. All events that
are to occur at the Closing Time shall, for all purposes, be deemed to occur
simultaneously, except to the extent, if at all, that a specific order of
occurrence is otherwise specified.

 

1.9 Code. The Internal Revenue Code of 1986, as amended and in effect on the
Effective Date.

 

1.10 Company. NOWNEWS DIGITAL MEDIA TECHNOLOGY CO LTD., a Nevada corporation.

 

1.11 Company Balance Sheet. The most recent balance sheet included in the
Audited Financial Statements of the Company.

 

1.12 Company Disclosure Document. The document delivered by the Company to
Worldwide and the Worldwide Shareholders specifying certain disclosures in
connection with the Company regarding the Transaction.

 

1.13 Control. The power, directly or indirectly, to control direct or influence
the management, operation, policies, or affairs of a person.

 

1.14 Exchange Shares. Twenty million (20,000,000) shares of the Company’s common
stock, which shares shall be issued to the Worldwide Shareholders in exchange
for all of the Worldwide Shares.

 

1.15 Effective Date. The date which is specified in the preamble of this
Agreement.

 

3

 

 

1.16 Exchange Act. The Securities Exchange Act of 1934, as amended to the date
as which any reference thereto is relevant pursuant to this Agreement, including
any substitute or replacement statute adopted in place or lieu thereof.

 

1.17 Facilities. All warehouses, stores, plants, production facilities,
manufacturing facilities, equipment, processing facilities, fixtures, and
improvements owned or leased by any party or otherwise used by such party in
connection with the operation of its business or leased or subleased by such
party to other persons.

 

1.18 GAAP. Generally accepted accounting principles of the United States, as in
effect on the date of any statement, report or determination that purports to
be, or is required to be, prepared or made in accordance with GAAP. All
references in this Agreement to financial statements prepared in accordance with
GAAP shall be defined and mean in accordance with GAAP consistently applied
throughout the periods to which reference is made.

 

1.19 Inventories. The stock of raw materials, work-in-process and finished
goods, including, but not limited to, finished goods purchased for resale, held
for manufacturing, assembly, processing, repairing, finishing, sale, or resale
to others, from time to time in the ordinary course of the business in the form
in which such inventories then are held or after manufacturing, assembling,
finishing, processing, incorporating with other goods or items, refining,
repairing, or similar processes.

 

1.20 IRS. The Internal Revenue Service.

 

1.21 Liabilities. At any point in time ("Determination Time"), the obligations
of a person, whether known or unknown, contingent or absolute, recorded on such
person’s books or not, arising or resulting in any way from facts, events,
agreements, obligations or occurrences that existed or transpired at a prior
point in time, or resulted from the passage of time to the Determination Time,
but not including obligations accruing or payable after the Determination Time
to the extent (but only to the extent) that such obligations (i) result from
previously existing agreements for services, benefits, or other considerations,
and (ii) accrue or become payable with respect to services, benefits, or other
considerations received by the person after the Determination Time.

 

1.22 Payables. Liabilities of a party resulting from the borrowing of money or
the incurring of obligations for merchandise or goods purchased.

 

1.23 Proprietary Rights. Trade secrets, copyrights, patents, trademarks, service
marks, customer lists, and all similar types of intangible property developed,
created or owned by the person claiming ownership, proprietary or similar, or
used by such person in connection with such person’s business, whether or not
the same are entitled to legal protection.

 

1.24 Receivables. Accounts receivable, notes receivable, and other obligations
appearing as assets on the books of the Company, Worldwide or the Worldwide
Subsidiaries, as the case may be, and customarily specified as assets in balance
sheets prepared in accordance with GAAP.

 

4

 

 

1.26 SEC. The Securities and Exchange Commission.

 

1.27 Securities Act. The Securities Act of 1933, as amended to the date as of
which any reference thereto is relevant pursuant to this Agreement, including
any substitute or replacement statute adopted in place or lieu thereof.

 

1.28 Sky Media. Sky Media Investments Co., Ltd., an Anguilla corporation, which
is wholly owned by Worldwide.

 

1.29 Super 8-K. The Current Report on Form 8-K which will be prepared and filed
by the Company with the SEC no later than 4 business days following the Closing
Date and which shall disclose the appropriate Form 10 information regarding the
Company, Worldwide, the Worldwide Subsidiaries and Transaction.

 

1.30 Taiwan NOWnews. Nownews Network Co., Ltd., a Taiwan corporation, of which
66% of the issued and outstanding shares of capital stock is owned by Sky Media.

 

1.31 Transaction. The exchange of the Worldwide Shares for the Exchange Shares
and the related transactions contemplated by the provisions of this Agreement.

 

1.32 Unaudited Financial Statements. The balance sheet, income statement,
statement of stockholders equity and statement of cash flows or equivalent
statements of a respective company, as commonly prepared, as at the end of the
most recent fiscal quarter of that company, with comparable statements for each
similar period of the prior fiscal year.

 

1.33 Worldwide. Worldwide Media Investments Corp., an Anguilla corporation.

 

1.34 Worldwide Balance Sheet. The most recent balance sheet included in the
Audited Financial Statements of Worldwide.

 

1.35 Worldwide Disclosure Document. The document delivered by Worldwide to the
Company specifying certain disclosures regarding Worldwide in connection with
the Transaction.

 

1.36 Worldwide Shareholders. Those persons and entities specified on Pages 40
through 82, inclusive, of this Agreement.

 

1.37 Worldwide Shares. Those 20,000,000 shares of Worldwide that are currently
issued and outstanding and held by the Worldwide Shareholders and which shall be
exchanged for the Exchange Shares.

 

5

 

 

ARTICLE II

 

THE TRANSACTION

 

2.1 The Transaction. On the Closing Date, and at the Closing Time, subject in
all instances to each of the terms, conditions, provisions and limitations
specified in this Agreement, each Worldwide Share, by virtue of the Transaction,
shall be exchangeable for one Exchange Share.

 

2.2 Issuance of Exchange Shares. Pursuant to the Transaction, each Worldwide
Shareholder shall be entitled to receive, from and after the Closing, in respect
that number of the Worldwide Shares issued and outstanding immediately prior to
the Closing Date owned by such Worldwide Shareholder (and upon surrender of the
certificate(s) evidencing and representing those Worldwide Shares, duly endorsed
and in all respects in proper form for transfer), that same number of the
Exchange Shares.

 

2.3 Effect of the Transaction. The Transaction shall have the effect of causing
Worldwide to become a wholly owned subsidiary of the Company; provided, however,
the separate existence of Worldwide shall continue, and all of the property,
rights, privileges, and powers of Worldwide shall remain vested in Worldwide,
and all debts, liabilities, and obligations of Worldwide shall remain the debts,
liabilities, and obligations of Worldwide, subject to any and all setoffs and
defenses of Worldwide.

 

2.4 Exchange Agent. Empire Stock Transfer Inc., the transfer agent for the
Company, shall be, and here is, designated by the parties hereto to act as the
exchange agent (the “Exchange Agent”) regarding the Transaction.

 

2.5 Exchange Procedure. Subject to the conditions of this Agreement,
certificates representing the Exchange Shares (the “Exchange Certificates”)
shall be issued to the Worldwide Shareholders upon the surrender by Worldwide
Shareholders of the certificates representing all of the outstanding Worldwide
Shares (the “Worldwide Certificates”) as provided for herein or otherwise agreed
by the parties hereto. Promptly after the Closing Time, and in no event more
than three (3) business days thereafter, the Company shall cause the Exchange
Agent to mail to each Worldwide Shareholder of record (as of the Closing Time)
(i) a letter of transmittal in customary form (which shall specify that delivery
shall be effected, and risk of loss and title to the respective Worldwide
Certificate(s) shall pass, only upon delivery of the respective Worldwide
Certificate(s) by such Worldwide Shareholder to the Exchange Agent and shall
contain such other customary provisions as the Company may reasonably specify),
and (ii) instructions for use in effecting the surrender of the respective
Worldwide Certificate(s) in exchange for the respective Exchange Shares to which
such Worldwide Shareholder is entitled as a result of the Transaction. Upon
surrender of the Worldwide Certificates for cancellation to the Exchange Agent
or to such other agent or agents as may be appointed by the Company, together
with such letter of transmittal, duly completed and validly executed in
accordance with the instructions thereto, the Worldwide Shareholders shall be
entitled to receive in exchange therefor such Exchange Certificates representing
the number of Exchange Shares, for which their Worldwide Shares are exchangeable
at the Closing Time, and the Worldwide Certificates so surrendered shall
forthwith be canceled. Until so surrendered, outstanding Worldwide Certificates
will be deemed, from and after the Effective Time, to evidence only the right to
receive the applicable Exchange Shares issuable pursuant to Section 2.2.

 

6

 

 

2.6 Names and addresses of Worldwide Shareholders. No later than the Closing
Time, Worldwide shall provide to the Exchange Agent the name and address of each
Worldwide Shareholder.

 

2.7 Exchange Certificates re: Different Name. If Exchange Certificates are to be
issued in a name other than that in which the Worldwide Certificates surrendered
in exchange therefor are registered, it will be a condition of the issuance
thereof that the Worldwide Certificates so surrendered will be properly endorsed
and otherwise in proper form for transfer and the persons requesting such
exchange will have paid to the Company or any agent designated by it any
transfer or other taxes required because of the issuance of Exchange
Certificates in any name other than that of the registered holder of the
Worldwide Certificates surrendered, or establish to the satisfaction of the
Company or any agent designated by it that such tax has been paid or is not
payable.

 

2.8 Termination of Exchange Agent Obligations. Exchange Certificates held by the
Exchange Agent that have not been delivered to Worldwide Shareholders six (6)
months or later after the Closing Time shall promptly be delivered to the
Company, and thereafter holders of Worldwide Certificates who have not
theretofore complied with the exchange procedures specified in and contemplated
by Section 2.5 shall thereafter look only to the Company (subject to abandoned
property, escheat and similar laws) for their claims for Exchange Shares.

 

2.9 No Liability re: Abandoned Property and Similar Laws. Notwithstanding
anything to the contrary in this Agreement, neither the Exchange Agent, the
Company, Worldwide, nor any other party hereto shall be liable to any holder of
Worldwide Shares for any amount properly paid to a public official pursuant to
any applicable abandoned property, escheat or similar laws.

 

2.10 No Further Ownership Rights in Worldwide Shares. All Exchange Shares deemed
issued to Worldwide Shareholders upon consummation of the Transaction shall be
deemed to have been issued in full satisfaction of all rights pertaining to the
Transaction. If, after the Closing Time, Worldwide Certificates are presented to
the Company for any reason, they shall be canceled and exchanged as provided in
this article.

 

2.11 Closing. The Closing of the Transaction shall take place by the exchange of
documents and signatures at 10:00 a.m. Pacific Time on the day the conditions to
closing specified in Article VII of this Agreement have been satisfied or
waived, or at such other time and date as the parties shall agree in writing,
which other date shall then be the Closing Date.

 

2.12 Rights and Obligations of Worldwide Shareholders re: Transaction. By
executing this Agreement, each of the Worldwide Shareholders agrees to be
obligated by the provisions of this Agreement and by any amendment,
modification, or change in or to this Agreement or any of its provisions that is
accepted by Worldwide Shareholders holding a majority of all of the issued and
outstanding Worldwide Shares in the aggregate; provided, however, that no such
amendment, modification, or change shall treat any Worldwide Shareholder who
does not consent thereto more favorably than such amendment, modification, or
change that treats any Worldwide Shareholder who does consent thereto.

 

7

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Worldwide and the Worldwide
Shareholders the following:

 

3.1 Organization And Qualification. The Company is a corporation duly organized,
validly existing, and in good standing pursuant to the laws of its jurisdiction
of incorporation and has the requisite corporate power and authority to conduct
its business as that business is now conducted. The Company is, or will prior to
the Closing be, duly qualified as a foreign corporation to do business, and in
good standing, in each jurisdiction where the character of the properties owned
or leased by it, or the nature of its activities, is such that qualification as
a foreign corporation in that jurisdiction is required by law.

 

3.2 Capitalization. The authorized capital stock of the Company consists of
500,000,000 shares of common stock, $.001 par value. There is no other capital
stock of the Company authorized for issuance. As of the Effective Date,
2,412,000 shares of the Company’s common stock were validly issued and
outstanding, fully paid, and nonassessable. As of the Effective Date, no shares
of its common stock were held in the Company’s treasury; and no shares of that
common stock are reserved for issuance, nor are there outstanding any options,
warrants, convertible instruments or other rights, agreements or commitments to
acquire common stock of the Company.

 

3.3 Authority Relative to This Agreement. The Company has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations created by this Agreement. The execution and delivery of this
Agreement and the consummation of the Transaction have been duly authorized and
approved by the requisite corporate authority of the Company, and no other
corporate proceedings on the part of the Company are necessary to approve and
adopt this Agreement or to approve the consummation of the Transaction. This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms, except as such enforcement may be limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditor’s rights generally.

 

8

 

 

3.4 Absence of Breach; No Consents. The execution, delivery, and performance of
this Agreement, and the performance by the Company of its obligations created by
this Agreement, do not (i) conflict with or result in a breach of any of the
provisions of the Articles of Incorporation (or similar charter document) or
Bylaws (or similar governing document) of the Company; (ii) contravene any law,
ordinance, rule, or regulation of any state or political subdivision of either
the United States (except for compliance with regulatory or licensing laws all
of which, to the extent applicable to the Company (and to the extent within the
control of the Company), will be satisfied in all material respects prior to the
Closing), or of any applicable foreign jurisdiction, or contravene any order,
writ, judgment, injunction, decree, determination, or award of any court or
other authority having jurisdiction, or cause the suspension or revocation of
any authorization, consent, approval, or license, presently in effect, which
affects or obligates the Company or any of its material properties, except in
any event when such contravention will not have a material adverse effect on the
business, condition (financial or otherwise), operations or prospects of the
Company, and will not have a material adverse effect on the validity of this
Agreement or on the validity of the consummation the Transaction; (iii) conflict
with or result in a material breach of or default pursuant to any material
agreement or instrument to which the Company is a party or by which the Company
may be affected or obligated; (iv) require the authorization, consent, approval,
or license of any third party; or (v) constitute any reason for the loss or
suspension of any permits, licenses, or other authorizations used in the
business of the Company.

 

3.5 Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder's, or other fee or commission in connection with this
Agreement or the Transaction or any related transaction based upon any
agreements, written or oral, made by or on behalf of the Company.

 

3.6 Financial Statements. The Company has heretofore delivered to Worldwide and
the Worldwide Shareholders the following:

 

1. The Company’s Audited Financial Statements;

2. The Company’s Unaudited Financial Statements; and

3. The Company Disclosure Document.

 

All of the historical financial statements contained in such documents were
prepared from the books and records of the Company. The Company’s Audited
Financial Statements were prepared in accordance with GAAP, and fairly and
accurately present the financial situation and condition of the Company as at
the dates and for the periods indicated. Without limiting the foregoing, at the
date of the Company Balance Sheet, the Company owned each of the assets included
in preparation of the Company Balance Sheet, and the valuation of such assets in
the Company Balance Sheet is not more than their fair saleable value (on an
item-by-item basis) at that date. The Company’s Unaudited Financial Statements
were prepared in a manner consistent with the basis of presentation used in the
Company’s Audited Financial Statements, and fairly present the financial
situation and condition of the Company as at and for the periods indicated,
subject to normal year-end adjustments, none of which will be material. From the
Effective Date through the Closing Date the Company will continue to prepare
financial statements on the same basis that it has done so in the past, the
Company will promptly deliver those financial statements to Worldwide and the
Worldwide Shareholders, and the foregoing representations and warranties will be
applicable to each financial statement so prepared and delivered.

 

9

 

 

3.7 No Undisclosed Liabilities. The Company has no Liabilities which are not
adequately presented or reserved against on the Company Balance Sheet, except
Liabilities incurred since the date of the Company Balance Sheet in the ordinary
course of business and consistent with past practice.

 

3.8 No Material Adverse Change, Etc. Since the date of the Company Balance
Sheet, other than as contemplated or caused by this Agreement, there has not
been (i) any material adverse change in the business, condition (financial or
otherwise), operations, or prospects of the Company; (ii) any damage,
destruction, or loss, whether covered by insurance or not, having a material
adverse effect on the business, condition (financial or otherwise), operations
or prospects of the Company; (iii) any entry into or termination of any material
commitment, contract, agreement, or transaction (including, without limitation,
any material borrowing or capital expenditure or sale or other disposition of
any material asset or assets) by or involving the Company, other than this
Agreement and agreements executed in the ordinary course of business; (iv) any
redemption, repurchase, or other acquisition for value of its capital stock by
the Company, or any dividend or distribution declared, set aside, or paid on
capital stock of the Company; (v) any transfer of any right granted pursuant to
any material lease, license, agreement, patent, trademark, trade name, or
copyright of the Company; (vi) any sale or other disposition of any asset of the
Company, or any mortgage, pledge, or imposition of any lien or other encumbrance
on any asset of the Company, other than in the ordinary course of business, or
any agreement relating to any of the foregoing; of (vii) any default or breach
by the Company in any material respect pursuant to any contract, license or
permit. Since the date of the Company Balance Sheet, the Company has conducted
its business only in the ordinary and usual course, and, without limiting the
foregoing, no changes have been made in (i) executive compensation amounts; (ii)
the manner in which employees of the Company are compensated; (iii) supplemental
benefits provided to any employees; or (iv) inventory amounts in relation to
sales amounts, except, in any such event, in the ordinary course of business
and, in any event, without material adverse effect on the business, condition
(financial or otherwise), operations, or prospects of the Company.

 

3.9 Taxes. The Company has properly filed or caused to be filed all federal,
state, local, and foreign income and other tax returns, reports, and
declarations that are required by applicable law to be filed by it and has paid,
or made full and adequate provision for the payment of, all federal, state,
local, and foreign income and other taxes properly due for the periods
contemplated by such returns, reports, and declarations.

 

3.10 Litigation. No investigation or review by any governmental entity with
respect to the Company is pending or threatened (other than inspections and
reviews customarily made of businesses such as those similar to that the
Company), nor has any governmental entity indicated to the Company an intention
to conduct any such investigation or review. There is no action, litigation or
proceeding pending or threatened against or affecting the Company, at law or in
equity, or before any federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality.

 

10

 

 

3.11 Employees, Etc. There are no collective bargaining, bonus, profit sharing,
compensation, or other plans, agreements, trusts, funds, or arrangements
maintained by the Company for the benefit of directors, officers or employees
of, and there are no employment, consulting, severance, or indemnification
arrangements, agreements, or understandings between, the Company, on the one
hand, and any current or former directors, officers or other employees (or
Affiliates thereof) of the Company, on the other hand. The Company is not, and
following the Closing will not be, obligated by any express or implied contract
or agreement to employ, directly or as consultant or otherwise, any person for
any specific period of time or until any specific age.

 

3.12 Compliance With Laws. The Company is in compliance with all, and has
received no notice of any violation of any, laws or regulations applicable to
its operations, including, without limitation, the laws and regulations relevant
to the use or utilization of premises, or with respect to which compliance is a
condition of engaging in any aspect of the business of the Company, and the
Company has all permits, licenses, rights, and other governmental authorizations
necessary to conduct its business as presently conducted.

 

3.13 Ownership of Assets. The Company has good and marketable title to, or
valid, effective, and continuing leasehold rights in the event of leased
property, in all assets owned or leased by it or used by it in the conduct of
its business, in such a manner as to create the appearance or reasonable
expectation that such assets are owned or leased by it, free and clear of all
liens, claims, encumbrances, and charges, except liens for taxes not yet due and
minor imperfections of title and encumbrances, if any, which singularly and in
the aggregate are not substantial in amount and do not materially detract from
the value of the asset subject thereto or materially impair the use thereof. The
Company does not know of any potential action by any person, and no proceedings
with respect thereto have been instituted of which the Company has notice, that
would materially affect the Company’s ability to use and to utilize each of the
Company’s assets in its business.

 

3.14 Proprietary Rights. The Company possesses full and complete ownership of,
or adequate and enforceable long-term licenses or other rights to use (without
payment), all of its Proprietary Rights; the Company has not received any notice
of conflict which asserts the rights of any other person with respect thereto;
and the Company has in all material respects performed all of the obligations
required to be performed by it and is not in default in any material respect,
pursuant to any agreement relating to any such Proprietary Right.

 

3.15 Subsidiaries, Etc. The Company has no subsidiaries.

 

3.16 Trade Names. The Company Disclosure Document identifies each trade name,
fictitious business name, or other similar name pursuant to which the Company
has conducted any part of the Company’s business or pursuant to which the
Company has utilized any of the Company’s assets during the 10 years immediately
preceding the Effective Date.

 

11

 

 

3.17 Facilities. The Company’s Facilities are (as to physical plant and
structure) structurally sound and none of the Company’s Facilities, nor any of
the assets used by the Company in connection with its business, has any material
defects and all of them are in all material respects in good operating condition
and repair and are adequate for the uses to which they are utilized; none of the
Company’s Facilities or assets is in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs which are not material in nature or
cost. The Company is not in breach, violation or default of any agreement or
lease affecting the Company’s assets with respect to, or as a result of, which
the other party (whether lessor, lessee, sublessor, or sublessee) thereto has
the right to terminate the same, and the Company has not received notice of any
claim or assertion that it is or may be in any such breach, violation or
default.

 

3.18 Accounts Receivable. All accounts receivable of the Company, whether or not
specified in the Company Balance Sheet, represent transactions in the ordinary
course of business, and are current and collectible net of any reserves
specified on the Company’s Balance Sheet (which reserves are adequate and were
calculated consistent with past practice).

 

3.19 Inventories. The Company has no Inventories.

 

3.20 Contracts. The Company Disclosure Document specifies all contracts,
agreements, or understandings, whether express or implied, written or verbal, to
which the Company is a party. The Company Disclosure Document, also, specifies a
brief summary of each such contract, agreement or understanding identified
therein.

 

3.21 Accounts Payable. The accounts payable specified on the Company Balance
Sheet do, and those specified in the most recent balance sheet included in the
Company’s Unaudited Financial Statements do, and those specified on the books of
the Company at the time of the Closing will, specify all amounts owed by the
Company in respect of trade accounts due and other Payables, and the actual
Liabilities of the Company in respect of such obligations were not, and will not
be, on any of such dates, in excess of the amounts so specified on the balance
sheets or the books and records of the Company.

 

3.22 Labor Matters. There are no activities or controversies, including, without
limitation, any labor organizing activities, election petitions or proceedings,
proceedings preparatory thereto, unfair labor practice complaints, labor
strikes, disputes, slowdowns, or work stoppages, pending or, to the best of the
knowledge of the Company, threatened, among the Company and any of its
employees.

 

3.23 Insurance. The Company has insurance policies in full force and effect
insuring the assets of the Company and such insurance policies provide for
coverages which are usual and customary in the business of the Company as to
amount and scope, and are adequate to protect the assets of the Company against
any reasonably foreseeable risk of loss.

 

12

 

 

3.24 Full Disclosure. The documents, certificates, and other writings furnished
or to be furnished by or on behalf of the Company to the Worldwide and the
Worldwide Shareholders pursuant to this Agreement, including, but not limited
to, the Company Disclosure Document, taken together in the aggregate, do not and
will not contain any untrue statement of a material fact, or omit to specify any
material fact necessary to make the statements made, considering the
circumstances pursuant to which they are made, not misleading.

 

3.25 SEC Filings. The Company has filed with and furnished to and will continue
to file with and furnish to the SEC all forms, documents and reports (including
exhibits) required to be filed or furnished prior to the Closing by the Company
with the SEC (the “SEC Reports”). As of their respective dates, or, if amended
prior to the Closing, as of the date of the last such amendment, the SEC Reports
comply and will comply in all material respects with the requirements of the
Securities Act, the Exchange Act, and the Sarbanes/Oxley Act of 2002 (the
“Sarbanes/Oxley Act”), as the case may be, and the applicable rules and
regulations promulgated pursuant thereto, and none of the SEC Reports specify or
will specify any untrue statement of a material fact or omit to specify or
incorporate by reference any material fact required to be specified or
incorporated by reference therein or necessary to make the information specified
therein, considering the circumstances pursuant to which that information is
disclosed, not misleading. The Company will make available to Worldwide and the
Worldwide Shareholders correct and complete copies of all material
correspondence among the SEC, on the one hand, and the Company, on the other
hand, occurring and prior to the Closing. As of the Effective Date, there are no
outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of the SEC Reports. As of the Effective Date, to the knowledge of
the Company, none of the SEC Reports is the subject of ongoing SEC review,
outstanding SEC comment or SEC investigation. The financial statements of the
Company included in the SEC Reports comply as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto as in effect at the time of filing, have been
prepared in accordance with GAAP (except in the case of unaudited statements, as
permitted by the rules and regulations of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto),
and fairly present the financial situation and condition of the Company as of
the dates thereof and its results of operations and cash flows for the periods
shown (subject, in the case of unaudited statements, to normal year-end audit
adjustments). There is no event, fact, or circumstance that would cause any
certifications signed by any officer of the Company in connection with any SEC
report pursuant to the Sarbanes/Oxley Act to be untrue, inaccurate, or incorrect
in any manner whatsoever.

 

3.26 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

13

 

 

3.27 Evaluation of Risks. The Company has such knowledge and experience in
business and financial matters that the Company is capable of evaluating
Worldwide and the proposed activities thereof, the risks and merits of the
Transaction and of making an informed decision relating thereto; and the Company
is not utilizing any other person regarding the evaluation of those risks and
merits.

 

3.28 Questionable Payments. Neither the Company, nor any director, officer,
agent, employee, or other person associated with or acting on behalf of the
Company has, directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment, or other unlawful expenses relating to
political activity; made any unlawful payment to foreign and domestic political
parties or campaigns, from corporate funds; violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”); established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entry on the books or records of the Company; made
any bribe, rebate, payoff, influence payment, kickback, or other unlawful
payment; given any favor or gift which is not deductible for federal income tax
purposes; or made any bribe, or kickback, or other payment of a similar or
comparable nature, whether lawful or not, to any person or entity, private, or
public, regardless of form, whether in money, property, or services, to obtain
favorable services, to obtain favorable treatment in securing business or to
obtain special concessions, or to pay for favorable treatment for business
secured or for special concessions already obtained. The Company’s internal
accounting controls and procedures are sufficient to cause it to comply with
FCPA.

 

3.29 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001; the Currency and Foreign Transactions Reporting Act of 1970, as amended;
and the applicable money laundering statutes of all governmental agencies having
jurisdiction of the Company, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency with jurisdiction of the Company
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any governmental agency or arbitrator involving the Company with
respect to the Money Laundering Laws is pending, or to the knowledge of the
Company, threatened against the Company.

 

3.30 OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company, is, currently,
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”).

 

14

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

OF WORLDWIDE

 

Worldwide, for itself and for and on behalf of the Worldwide Subsidiaries,
represents and warrants to the Company as follows:

 

4.1 Organization and Qualification. Worldwide and the Worldwide Subsidiaries are
corporations duly organized, validly existing, and in good standing pursuant to
the laws of their jurisdictions of incorporation and have the requisite
corporate power and authority to conduct their businesses as those businesses
are now being conducted. Worldwide and the Worldwide Subsidiaries are, or will
prior to the Closing be, duly qualified as foreign corporations to do business,
and in good standing, in each jurisdiction where the character of the properties
owned or leased by them, or the nature of their activities, is such that
qualification as foreign corporations in those jurisdictions is required by law.

 

4.2 Capitalization.

 

4.2.1 The authorized capital stock of Worldwide consists of 20,000,000 shares.
There is no other capital stock authorized for issuance by Worldwide. As of the
Effective Date, 20,000,000 shares of Worldwide’s capital stock were validly
issued and outstanding, fully paid, and nonassessable. No shares of Worldwide’s
capital stock are held in treasury, and no shares are reserved for issuance, nor
are there outstanding any options, warrants, convertible instruments or other
rights, agreements or commitments to acquire capital stock of Worldwide.

 

4.2.2 The authorized capital stock of Sky Media, a Worldwide Subsidiary,
consists of 20,000,000 shares. There is no other capital stock authorized for
issuance by Sky Media. As of the Effective Date, 20,000,000 shares of Sky
Media’s capital stock were validly issued and outstanding, fully paid, and non
accessible. No shares of Sky Media’s capital stock are held in Sky Media’s
treasury, and no shares are reserved for issuance by Sky Media, nor are there
outstanding any options, warrants, convertible instruments or other rights,
agreements or commitments to acquire capital stock of Sky Media.

 

4.2.3 The authorized capital stock of Taiwan NOWnews, a Worldwide Subsidiary,
consists of 20,000,000 shares. There is no other capital stock authorized for
issuance by Taiwan NOWnews. As of the Effective Date, 12,070,000 shares of
Taiwan NOWnews’ capital stock were validly issued and outstanding, fully paid,
and non accessible. No shares of Taiwan NOWnews’ capital stock are held in
Taiwan NOWnews’ treasury, and no shares are reserved for issuance by Taiwan
NOWnews, nor are there outstanding any options, warrants, convertible
instruments or other rights, agreements or commitments to acquire capital stock
of Taiwan NOWnews.

 

15

 

 

4.3 Authority Relative to This Agreement. Worldwide has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
created by this Agreement. Except as specified on Worldwide Disclosure Document,
the execution and delivery of this Agreement and the consummation of the
Transaction have been duly authorized and approved by the requisite corporate
authority of Worldwide, and no other corporate proceedings on the part of
Worldwide are necessary to approve and adopt this Agreement or to approve the
consummation of the Transaction. Except as specified on the Worldwide Disclosure
Document, this Agreement has been duly and validly executed and delivered by
Worldwide and constitutes a valid and binding obligation of Worldwide,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditor’s rights generally.

 

4.4 Absence of Breach; No Consents. The execution, delivery, and performance of
this Agreement, and the performance by Worldwide of its obligations created by
this Agreement, do not (i) conflict with or result in a breach of any of the
provisions of the Articles of Incorporation (or similar charter document) or
Bylaws (or similar governing documents) of Worldwide; (ii) contravene any law,
ordinance, rule, or regulation of any state or political subdivision of either
the United States (except for regulatory or licensing laws all of which, to the
extent applicable to Worldwide (and to the extent within the control of
Worldwide), will be satisfied in all material respects prior to the Closing), or
of any applicable foreign jurisdiction, or contravene any order, writ, judgment,
injunction, decree, determination, or award of any court or other authority
having jurisdiction, or cause the suspension or revocation of any authorization,
consent, approval, or license, presently in effect, which affects or obligates,
Worldwide or any of its material properties, except in any event when such
contravention will not have a material adverse effect on the business, condition
(financial or otherwise), operations or prospects of Worldwide, and will not
have a material adverse effect on the validity of this Agreement or on the
validity of the consummation the Transaction; (iii) conflict with or result in a
material breach of or default pursuant to any material agreement or instrument
to which Worldwide is a party or by which it may be affected or obligated; (iv)
require the authorization, consent, approval, or license of any third party; or
(v) constitute any reason for the loss or suspension of any permits, licenses,
or other authorizations used in the business of Worldwide.

 

4.5 Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder's, or other fee or commission in connection with this
Agreement or the Transaction or any related transaction based upon any
agreements, written or oral, made by or on behalf of Worldwide.

 

4.6 Financial Statements. Worldwide has heretofore delivered to the Company the
following:

 

1. The Worldwide Audited Financial Statements;

2. The Worldwide Unaudited Financial Statements;

3. The Worldwide Disclosure Document;

4. The Audited Financial Statements of each of the Worldwide Subsidiaries; and

5. The Unaudited Financial Statements of each of the Worldwide Subsidiaries.

 

16

 

 

All of the historical financial statements contained in such documents were
prepared from the books and records of Worldwide and the Worldwide subsidiaries,
as the case may be. The Worldwide Audited Financial Statements and the Audited
Financial Statements of the Worldwide Subsidiaries were prepared in accordance
with GAAP, and fairly and accurately present the financial situations and
conditions of Worldwide and the Worldwide Subsidiaries as at the dates and for
the periods indicated. Without limiting the foregoing, at the date of the
Worldwide Balance Sheet, Worldwide owned each of the assets included in
preparation of the Worldwide Balance Sheet, and the valuation of such assets in
the Worldwide Balance Sheet is not more than their fair saleable value (on an
item-by-item basis) at that date. Additionally, as of the date of the balance
sheet of each of the Worldwide Subsidiaries, that subsidiary owned each of the
assets included in the preparation of that balance sheet, and the valuation of
those assets in that balance sheet is not more than their salable value (by an
item by item basis) at that date. The Worldwide Unaudited Financial Statements
were prepared in a manner consistent with the basis of presentation used in the
Worldwide Audited Financial Statements, and fairly present the financial
situation and condition of Worldwide as at and for the periods indicated,
subject to normal year-end adjustments, none of which will be material. The
Unaudited Financial Statements of each of the Worldwide Subsidiaries, were
prepared in a manner consistent with basis of presentation used in the Audited
Financial Statements of that Worldwide Subsidiary, and fairly present the
financial situation and condition of that Worldwide Subsidiary as at and for the
periods indicated, subject to normal year end adjustments, none of which will be
material. From the Effective Date through the Closing Date, Worldwide will
continue to prepare financial statements on the same basis that it has done so
in the past, and Worldwide will promptly deliver those financial statements to
the Company, and the foregoing representations and warranties will be applicable
to each financial statement so prepared and delivered. From the Effective Date
and through the Closing Date, Worldwide will cause each of the Worldwide
Subsidiaries, to continue to prepare financial statements on the same basis that
the Worldwide Subsidiaries have done so in the past, and Worldwide will promptly
deliver those financial statements to the Company, and the foregoing
representations and warranties will be applicable to each financial statement so
prepared and delivered.

 

4.7 No Undisclosed Liabilities. Worldwide and each of the Worldwide
Subsidiaries, have no Liabilities which are not adequately presented or reserved
against on the Worldwide Balance Sheet, and the most recent balance sheet of
that Worldwide Subsidiary, except Liabilities incurred since the date of the
Worldwide Balance Sheet and the most recent balance sheet of that Worldwide
Subsidiary in the ordinary course of business and consistent with past practice.

 

17

 

 

4.8 No Material Adverse Change, Etc. Since the dates of the Worldwide Balance
Sheet and the most recent balance sheet of each of the Worldwide Subsidiaries,
other than as contemplated or caused by this Agreement, there has not been (i)
any material adverse change in the business, condition (financial or otherwise),
operations, or prospects of Worldwide or that Worldwide Subsidiary; (ii) any
damage, destruction, or loss, whether covered by insurance or not, having a
material adverse effect on the business, condition (financial or otherwise),
operations or prospects of Worldwide or that Worldwide Subsidiary; (iii) any
entry into or termination of any material commitment, contract, agreement, or
transaction (including, without limitation, any material borrowing or capital
expenditure or sale or other disposition of any material asset or assets) by or
involving Worldwide or that Worldwide Subsidiary, other than this Agreement and
agreements executed in the ordinary course of business; (iv) any redemption,
repurchase, or other acquisition for value of its capital stock by Worldwide or
that Worldwide Subsidiary, or any dividend or distribution declared, set aside,
or paid on capital stock of Worldwide or that Worldwide Subsidiary; (v) any
transfer of or right granted pursuant to any material lease, license, agreement,
patent, trademark, trade name, or copyright of Worldwide or that Worldwide
Subsidiary ; (vi) any sale or other disposition of any asset of Worldwide or
that Worldwide Subsidiary, or any mortgage, pledge, or imposition of any lien or
other encumbrance on any asset of Worldwide or that Worldwide Subsidiary, other
than in the ordinary course of business, or any agreement relating to any of the
foregoing; of (vii) any default or breach by Worldwide or that Worldwide
Subsidiary in any material respect pursuant to any contract, license or permit.
Since the date of the Worldwide Balance Sheet and the most recent balance sheet
of each of the Worldwide Subsidiaries, Worldwide and that Worldwide Subsidiary
have conducted their businesses only in the ordinary and usual course, and,
without limiting the foregoing, no changes have been made in (i) executive
compensation amounts, (ii) the manner in which employees of Worldwide or that
Worldwide Subsidiary are compensated, (iii) supplemental benefits provided to
any employees, or (iv) inventory amounts in relation to sales amounts, except,
in any event, in the ordinary course of business and, in any event, without
material adverse effect on the business, condition (financial or otherwise),
operations, or prospects of Worldwide or that Worldwide Subsidiary.

 

4.9 Taxes. Worldwide and each of the Worldwide Subsidiaries have properly filed
or caused to be filed all federal, state, local, and foreign income and other
tax returns, reports, and declarations that are required by applicable law to be
filed by them, and have paid, or made full and adequate provision for the
payment of, all federal, state, local, and foreign income and other taxes
properly due for the periods contemplated by such returns, reports, and
declarations, except such taxes, if any, as are adequately reserved against in
the Worldwide Balance Sheet and the most recent balance sheet of that Worldwide
Subsidiary.

 

4.10 Litigation. Except as specified on the Worldwide Disclosure Document, no
material investigation or review by any governmental entity with respect to
Worldwide or any of the Worldwide Subsidiaries is pending or, to the best of the
knowledge of Worldwide, threatened (other than inspections and reviews
customarily made of businesses such as that of Worldwide and each Worldwide
Subsidiary), nor has any governmental entity indicated to Worldwide or any of
the Worldwide Subsidiaries an intention to conduct the same. There is no action,
litigation or proceeding pending or, to the best of the knowledge of Worldwide,
threatened against or affecting Worldwide or any of the Worldwide Subsidiaries,
at law or in equity, or before any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality.

 

18

 

 

4.11 Employees, Etc. There are no collective bargaining, bonus, profit sharing,
compensation, or other plans, agreements, trust, funds, or arrangements
maintained by Worldwide or any of the Worldwide Subsidiaries for the benefit of
their directors, officers, or employees, and there are no employment,
consulting, severance, or indemnification arrangements, agreements, or
understandings between Worldwide or any of the Worldwide Subsidiaries, on the
one hand, and any current or former directors, officers, or other employees (or
Affiliates thereof) of Worldwide or any Worldwide Subsidiary, on the other hand.
Except as specified on the Worldwide Disclosure Document, Worldwide and each of
the Worldwide Subsidiaries are not, and following the Closing will not be,
obligated by any express or implied contract or agreement to employ, directly or
as a consultant or otherwise, any person for any specific period of time or
until any specific age.

 

4.12 Compliance With Laws. Worldwide and each of the Worldwide Subsidiaries are
in substantial compliance with all, and has received no notice of any violation
of any, laws or regulations applicable to their operations, including, without
limitation, the use of premises occupied by them, or with respect to which
compliance is a condition of engaging in any aspect of the businesses of
Worldwide and Worldwide Subsidiary; and Worldwide and each of the Worldwide
Subsidiaries have all permits, licenses, rights, and other governmental
authorizations necessary to conduct their businesses as presently conducted.

 

4.13 Ownership of Assets. Except as specified on the Worldwide Disclosure
Document, Worldwide and each of the Worldwide Subsidiaries have good and
marketable title to, or valid, effective, and continuing leasehold rights in the
case of leased property, in all assets owned or leased by them or used by them
in the conduct of their businesses in such a manner as to create the appearance
or reasonable expectation that such assets are owned or leased by them, free and
clear of all liens, claims, encumbrances, and charges, except liens for taxes
not yet due and minor imperfections of title and encumbrances, if any, which
singularly and in the aggregate are not substantial in amount and do not
materially detract from the value of the assets subject thereto or materially
impair the use thereof. Worldwide and each of the Worldwide Subsidiaries do not
know of any potential action by any person, and no proceedings with respect
thereto have been instituted of which Worldwide or any of the Worldwide
Subsidiaries has notice, that would materially affect the ability of Worldwide
or any Worldwide Subsidiary to use and to utilize such assets in their
businesses.

 

4.14 Proprietary Rights. Worldwide and each of the Worldwide Subsidiaries
possess full and complete ownership of, or adequate and enforceable long-term
licenses or other rights to use (without payment), all Proprietary Rights owned
by or registered in the name of Worldwide or that Worldwide Subsidiary or used
in the business of Worldwide or that Worldwide Subsidiary; Worldwide and each of
the Worldwide Subsidiaries have not received any notice of conflict which
asserts the rights of other persons with respect thereto; and Worldwide and each
of the Worldwide Subsidiaries have in all material respects performed all of the
obligations required to be performed by them, and is not in default in any
material respect, pursuant to any agreement relating to any Proprietary Right.

 

4.15 Subsidiaries. Worldwide has one wholly owned subsidiary, which is Sky
Media. Sky Media holds a 66% ownership interest in Taiwan NOWnews.

 

19

 

 

4.16 Trade Names. The Worldwide Disclosure Document identifies each trade name,
fictitious business name, or other similar name pursuant to which Worldwide and
each of the Worldwide Subsidiaries have conducted any part of Worldwide’s
business or the business of such Worldwide Subsidiary or in which Worldwide or
that Worldwide Subsidiary has utilized any of the assets of Worldwide or that
Worldwide Subsidiary during the 10 years preceding the Effective Date.

 

4.17 Facilities. The Facilities of Worldwide and each of the Worldwide
Subsidiaries are (as to physical plant and structure) structurally sound, and
none of those Facilities, nor any of the assets used by Worldwide or that
Worldwide Subsidiary in connection with its business has any material defects
and all of them are in all material respects in good operating condition and
repair and are adequate for the uses to which they are utilized; none of those
Facilities, or is in need of maintenance or repairs, except for ordinary,
routine maintenance and repairs which are not material in nature or cost.
Worldwide and each of the Worldwide Subsidiaries are not in breach, violation,
or default of any agreement or lease with respect to or as a result of which the
other party (whether lessor, lessee, sublessor, or sublessee) thereto has the
right to terminate the same, and Worldwide or each such Worldwide Subsidiary has
not received notice of any claim or assertion that it is or may be in any such
breach, violation, or default.

 

4.18 Accounts Receivable. All accounts receivable of Worldwide and each of the
Worldwide Subsidiaries, whether or not specified in the Worldwide Balance Sheet
and the most recent balance sheet of that Worldwide Subsidiary, represent
transactions in the ordinary course of business, and are current and collectible
net of any reserves specified on the Worldwide Balance Sheet and the most recent
balance sheet of that Worldwide Subsidiary (which reserves are adequate and were
calculated consistent with past practice).

 

4.19 Inventories. All Inventories of Worldwide and each of the Worldwide
Subsidiaries, whether or not specified in the Worldwide Balance Sheet and the
most recent balance sheet of that Worldwide Subsidiary, are of a quality and
quantity usable and saleable in the ordinary course of business, except for
obsolete items and items of below-standard quality, all of which, in the
aggregate, are immaterial in amount. Items included in such Inventories are
specified on the books of Worldwide and each Worldwide Subsidiary have, and are
valued on the Worldwide Balance Sheet and the most recent balance sheet of that
Worldwide Subsidiary, at the lower of cost or market and, in any event, at not
greater than their net realizable value, on an item by item basis, after
appropriate deduction for costs of completion, marketing costs, transportation
expense, and allocation of overhead.

 

4.20 Contracts. The Worldwide Disclosure Document specifies all contracts,
agreements, or understandings, whether express or implied, written or verbal, to
which Worldwide and each of the Worldwide Subsidiaries is a party. The Worldwide
Disclosure Document also specifies a brief summary of each such contract,
agreement or understanding identified therein.

 

20

 

 

4.21 Accounts Payable. The accounts payable specified on the Worldwide Balance
Sheet do, and those specified in the most recent balance sheet included in the
Worldwide Unaudited Financial Statements and the most recent balance sheet of
each of the Worldwide Subsidiaries do, and those specified on the books of
Worldwide and that Worldwide Subsidiary at the time of the Closing will, specify
all amounts owed by Worldwide and that Worldwide Subsidiary in respect of trade
accounts due and other Payables, and the actual Liabilities of Worldwide and
that Worldwide Subsidiary in respect of such obligations were not, and will not
be, on any of such dates, in excess of the amounts so specified on the balance
sheets or the books and records of Worldwide and that Worldwide Subsidiary.

 

4.22 Labor Matters. There are no activities or controversies, including, without
limitation, any labor organizing activities, election petitions or proceedings,
proceedings preparatory thereto, unfair labor practice complaints, labor
strikes, disputes, slowdowns, or work stoppages, pending or, to the best of the
knowledge of Worldwide, threatened, among Worldwide or any of the Worldwide
Subsidiaries and any of their employees.

 

4.23 Insurance. Worldwide and each of the Worldwide Subsidiaries have insurance
policies in full force and effect insuring their assets, and such insurance
policies provide for coverages which are usual and customary in the businesses
of Worldwide and that Worldwide Subsidiary as to amount and scope, and are
adequate to protect the assets of Worldwide and that Worldwide Subsidiary
against any reasonably foreseeable risk of loss.

 

4.24 Full Disclosure. The documents, certificates, and other writings furnished
or to be furnished by or on behalf of Worldwide to the Company pursuant to this
Agreement, including, but not limited to, the Worldwide Disclosure Document,
taken together in the aggregate, do not and will not contain any untrue
statement of a material fact, or omit to specify any material fact necessary to
make the statements made, considering the circumstances pursuant to which they
are made, not misleading.

 

4.25 Internal Accounting Controls. Worldwide and each of the Worldwide
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

4.26 Evaluation of Risks. Worldwide has such knowledge and experience in
business and financial matters that Worldwide is capable of evaluating the
Company and the activities thereof, the risks and merits of the Transaction and
of making an informed decision relating thereto; and Worldwide is not utilizing
any other person regarding the evaluation of those risks and merits.

 

21

 

 

4.27 Questionable Payments. Neither Worldwide nor any of the Worldwide
Subsidiaries, nor any director, officer, agent, employee, or other person
associated with or acting on behalf of Worldwide or any Worldwide Subsidiary
has, directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment, or other unlawful expenses relating to
political activity; made any unlawful payment to foreign and domestic political
parties or campaigns, from corporate funds; violated any provision of the FCPA;
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets; made any false or fictitious entry on the books or records of
Worldwide or any Worldwide Subsidiary; made any bribe, rebate, payoff, influence
payment, kickback, or other unlawful payment; given any favor or gift which is
not deductible for federal income tax purposes; or made any bribe, or kickback,
or other payment of a similar or comparable nature, whether lawful or not, to
any person or entity, private, or public, regardless of form, whether in money,
property, or services, to obtain favorable services, to obtain favorable
treatment in securing business or to obtain special concessions, or to pay for
favorable treatment for business secured or for special concessions already
obtained. The internal accounting controls and procedures of Worldwide and each
Worldwide Subsidiary are sufficient to cause Worldwide and such Worldwide
Subsidiary, as the case may be, to comply with FCPA.

 

4.28 Money Laundering Laws. The operations of Worldwide and each Worldwide
Subsidiary are, and have been conducted, at all times in compliance in all
material respects with applicable Money Laundering Laws, and no action, suit or
proceeding by or before any governmental agency or arbitrator involving
Worldwide and each Worldwide Subsidiary with respect to the Money Laundering
Laws is pending, or to the knowledge of Worldwide and each Worldwide Subsidiary,
threatened against Worldwide or that Worldwide Subsidiary.

 

4.29 OFAC. Neither Worldwide, any Worldwide Subsidiary, nor, to the knowledge of
Worldwide, any director, officer, agent, employee, or affiliate of Worldwide or
any Worldwide Subsidiary is, currently, subject to any U.S. sanctions
administered by OFAC.

 

ARTICLES V

 

COVENANTS OF WORLDWIDE

 

Worldwide, for itself and for and on behalf of each of the Worldwide
Subsidiaries, hereby covenants with the Company the following:

 

5.1 Satisfaction of Conditions. From the Effective Date through the Closing
Date, Worldwide will take every action reasonably required of it to satisfy the
conditions to Closing set forth in this Agreement and otherwise to ensure the
prompt and expedient consummation of the Transaction substantially as
contemplated by the provisions of this Agreement and exert all reasonable
efforts to cause the Transaction to be consummated; provided, however that in
all instances the representations and warranties of the Company in this
Agreement are and remain true and accurate and the covenants and agreements of
the Company in this Agreement are performed and the conditions to the
obligations of Worldwide set forth in this Agreement are not incapable of
satisfaction and subject, at all times, to the right and ability of the
directors of Worldwide to satisfy their fiduciary obligations.

 

22

 

 

5.2 Access and Information. Worldwide shall provide to the Company and to the
Company’s accountants, counsel and other representatives reasonable access
during normal business hours during the period prior to the Closing to all of
the properties, books, contracts, commitments, records (including, but not
limited to, tax returns), and personnel of Worldwide and each of the Worldwide
Subsidiaries, and, during such period, Worldwide shall furnish promptly to the
Company (i) all written communications to its directors or to its shareholders
generally, (ii) internal monthly financial statements when and as available, and
(iii) all other information concerning its business, properties, and personnel
as the Company may request, but no investigation pursuant to this section shall
affect any representations or warranties of Worldwide, or the conditions to the
obligations of the Company to consummate the Transaction. In the event of the
termination of this Agreement, Worldwide will, and will cause its
representatives to, deliver to the Company or destroy all documents, work
papers, and other material, and all copies thereof, obtained by Worldwide or on
its behalf from the Company as a result of this Agreement or in connection with
this Agreement, whether so obtained before or after the execution of this
Agreement, and Worldwide will hold in confidence all confidential information,
that has been designated as such by the Company in writing or by appropriate and
obvious notation, and will not use any such confidential information, except in
connection with the Transaction, until such time as such information is
otherwise publicly available. Worldwide and its representatives shall assert
their rights pursuant to this Agreement in such manner as to minimize
interference with the business of the Company.

 

5.3 Cooperation. Worldwide shall cooperate with the Company and its counsel,
accountants and agents in every way in consummating the Transaction and in
delivering all documents and instruments deemed reasonably necessary or useful
by counsel to the Company.

 

5.4 No Solicitation. Worldwide and each Worldwide Subsidiary will not, and
Worldwide and each Worldwide Subsidiary will use its best efforts to cause its
officers, employees, agents, and representatives to not, directly or indirectly,
solicit, encourage, or initiate any discussions with, or negotiate or otherwise
deal with, or provide any information to, any person other than the Company and
its officers, employees, and agents, concerning any reorganization, sale of
substantial assets, or similar transaction involving Worldwide or any of the
Worldwide Subsidiaries or any sale of any of their capital stock. Worldwide will
notify the Company immediately upon receipt of any inquiry, offer or proposal
relating to any of the foregoing. None of the foregoing shall prohibit providing
information to other persons in a manner in keeping with the ordinary conduct of
Worldwide’s business, or providing information to government authorities.

 

23

 

 



5.5 Conduct of Business Pending the Closing of the Transaction. Prior to the
consummation of the Transaction or the termination of this Agreement pursuant to
its terms, unless the Company shall otherwise consent in writing, and except as
otherwise contemplated by this Agreement, Worldwide will comply with each of the
following:

 



(1) The business of Worldwide and each of the Worldwide Subsidiaries shall be
conducted only in the ordinary and usual course, Worldwide and each of the
Worldwide Subsidiaries shall use reasonable efforts to keep intact their
business organizations and goodwill, keep available the services of their
officers and employees and maintain good relationships with suppliers, lenders,
creditors, distributors, employees, customers, and other persons having business
or financial relationships with Worldwide and the Worldwide Subsidiaries, and
Worldwide shall immediately notify the Company of any event or occurrence or
emergency material to, and not in the ordinary and usual course of business of,
Worldwide or any of the Worldwide Subsidiaries.

 

(2) Worldwide and each of the Worldwide Subsidiaries shall not (a) amend their
respective Articles of Incorporation (or similar charter document) or Bylaws (or
similar governing document), or (b) split, combine, or reclassify any of its
outstanding securities or declare, set aside, or pay any dividend or other
distribution on or make or agree or commit to make any exchange for or
redemption of any such securities payable in cash, stock, or property.

 

(3) Worldwide and each of the Worldwide Subsidiaries shall not (a) issue or
agree to issue any additional shares of, or rights of any kind to acquire any
shares of, its capital stock of any class, or (b) enter into any contract,
agreement, commitment, or arrangement with respect to any of the foregoing.

 

(4) Worldwide and each of the Worldwide Subsidiaries shall not create, incur, or
assume any long-term or short-term indebtedness for money borrowed or make any
capital expenditures or commitment for capital expenditures, except in the
ordinary course of business and consistent with past practice.

 

(5) Worldwide and each of the Worldwide Subsidiaries shall not (a) adopt, enter
into, or amend any bonus, profit-sharing, compensation, stock option, warrant,
pension, retirement, deferred compensation, employment, severance, termination,
or other employee benefit plan, agreement, trust fund, or arrangement for the
benefit or welfare of any officer, director or employee; or (b) agree to any
material (in relation to historical compensation) increase in the compensation
payable or to become payable to, or any increase in the contractual term of
employment of, any officer, director, or employee, except, with respect to
employees who are not officers or directors, in the ordinary course of business
in accordance with past practice.

 

(6) Worldwide and each of the Worldwide Subsidiaries shall not sell, lease,
mortgage, encumber, or otherwise dispose of or grant any interest in any of
Worldwide or any Worldwide Subsidiary’s assets or properties, except for sales,
encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice and except for liens for taxes not
yet due or liens or encumbrances that are not material in amount or effect and
do not impair the use of Worldwide’s or any Worldwide Subsidiary’s property, or
as specifically provided for or permitted in this Agreement.

 

24

 

 

(7) Worldwide and each of the Worldwide Subsidiaries shall not enter into, or
terminate, any material contract, agreement, commitment, or understanding.

 

(8) Worldwide and each of the Worldwide Subsidiaries shall not enter into any
agreement, commitment, or understanding, whether in writing or otherwise, with
respect to any of the matters referred to in Paragraphs (1) through (7),
inclusive, of this section.

 

(9) Worldwide and each of the Worldwide Subsidiaries will continue to file
properly and promptly when due all federal, state, local, foreign and other tax
returns, reports, and declarations required to be filed by Worldwide or such
Worldwide Subsidiary and pay, or make full and adequate provision for the
payment of, all taxes and governmental charges due from or payable by Worldwide
or such Worldwide Subsidiary.

 

(10) Worldwide and each of the Worldwide Subsidiaries will comply with all laws
and regulations applicable to Worldwide and each of the Worldwide Subsidiaries
and Worldwide’s and each Worldwide Subsidiary’s operations.

 

(11) Worldwide and each of the Worldwide Subsidiaries will maintain in full
force and effect insurance coverage of a type and amount customary in its
business, but not less than that presently in effect.

 

5.6 Expenses. Whether or not the Transaction is consummated, all costs and
expenses incurred by Worldwide in connection with this Agreement and the
Transaction shall be paid by Worldwide.

 

5.7 Publicity. Prior to the Closing any written news releases by Worldwide
pertaining to this Agreement or the Transaction shall be submitted to the
Company for review and approval prior to release by Worldwide, and shall be
released only in a form approved by the Company; provided, however, that such
review and approval shall not be required of releases by Worldwide, if prior
review and approval would prevent the timely and accurate dissemination of such
press release as required to comply, in the judgment of counsel, with any
applicable law, rule or policy.

 

5.8 Updating of Worldwide Disclosure Document. Worldwide shall notify the
Company of any changes, additions or events which may cause any change in or
addition to the Worldwide Disclosure Document promptly after the occurrence of
the same and at the Closing by the delivery of appropriate updates to the
Worldwide Disclosure Document. No notification made pursuant to this section
shall be deemed to cure any breach of any representation or warranty made by
Worldwide in this Agreement, unless the Company specifically agrees thereto in
writing, nor shall any such notification be considered to constitute or result
in a waiver by the Company of any condition set forth in this Agreement.

 

5.9 Information Furnished Regarding Super 8-K. The information provided by
Worldwide specifically for inclusion in the Super 8-K or any amendment or
supplement thereto, at the time that the Super 8-K is filed, will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, considering the
circumstances pursuant to which those statements were made, not misleading.

 

25

 

 

5.10 Beneficial Ownership of Taiwan NOWnews. Worldwide’s beneficial ownership in
Taiwan NOWnews will remain at least 66% through December 31, 2015.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

The Company hereby covenants with Worldwide and the Worldwide Shareholders as
follows:

 

6.1 Satisfaction of Conditions. From the Effective Date through the Closing
Date, the Company will take every action reasonably required of it to satisfy
the conditions to Closing set forth in this Agreement and otherwise to ensure
the prompt and expedient consummation of the Transaction substantially as
contemplated by the provisions of this Agreement, and will exert all reasonable
efforts to cause the Transaction to be consummated; provided however, that in
all instances representations and warranties of Worldwide in this Agreement are
and remain true and accurate and the covenants and agreements of Worldwide in
this Agreement are performed and the conditions to the obligations of the
Company set forth in this Agreement are not incapable of satisfaction and
subject, at all times, to the right and ability of the directors of the Company
to satisfy their fiduciary obligations.

 

6.2 Access and Information. The Company shall provide to Worldwide and to
Worldwide’s accountants, counsel and other representatives reasonable access
during normal business hours during the period prior to the Closing to all of
the properties, books, contracts, commitments, records (including, but not
limited to, tax returns), and personnel of the Company, and, during such period,
the Company shall furnish promptly to Worldwide (i) all written communications
to its directors or to its shareholders generally, (ii) internal monthly
financial statements when and as available, and (iii) all other information
concerning the business, properties, and personnel of the Company as Worldwide
may request, but no investigation pursuant to this section shall affect any
representations or warranties of the Company, or the conditions to the
obligations of Worldwide to consummate the Transaction specified in this
Agreement. In the event of the termination of this Agreement, the Company will,
and will cause its representatives to, deliver to Worldwide or destroy all
documents, work papers, and other material, and all copies thereof, obtained by
the Company or on its behalf from Worldwide as a result of this Agreement or in
connection with this Agreement, whether so obtained before or after the
execution of this Agreement, and the Company will hold in confidence all
confidential information, that has been designated as such by Worldwide in
writing or by appropriate and obvious notation, and will not use any such
confidential information, except in connection with the Transaction, until such
time as such information is otherwise publicly available. The Company and its
representatives shall assert their rights pursuant to this Agreement in such
manner as to minimize interference with the business of Worldwide.

 

26

 

 

6.3 Cooperation. The Company shall cooperate with Worldwide and its counsel,
accountants and agents in every way in consummating the Transaction and in
delivering all documents and instruments deemed reasonably necessary or useful
by counsel to Worldwide.

 

6.4 No Solicitation. The Company will not, and the Company will use its best
efforts to cause its officers, employees, agents, and representatives to not,
directly or indirectly, solicit, encourage, or initiate any discussions with, or
negotiate or otherwise deal with, or provide any information to, any person
other than Worldwide and its officers, employees, and agents, concerning any
reorganization, sale of substantial assets, or similar transaction involving the
Company or any sale of any of its capital stock. The Company will notify
Worldwide immediately upon receipt of any inquiry, offer or proposal relating to
any of the foregoing. None of the foregoing shall prohibit providing information
to others in a manner in keeping with the ordinary conduct of the Company’s
business, or providing information to government authorities.

 

6.5 Conduct of Business Pending the Closing of the Transaction. Prior to the
consummation of the Transaction or the termination of this Agreement pursuant to
its terms, unless Worldwide shall otherwise consent in writing, and except as
otherwise contemplated by this Agreement, the Company will comply with each of
the following:

 

(1) The business of the Company shall be conducted only in the ordinary and
usual course, the Company shall use reasonable efforts to keep intact its
business organization and goodwill, keep available the services of its officers
and employees and maintain good relationships with suppliers, lenders,
creditors, distributors, employees, customers, and other persons having business
or financial relationships with the Company, and the Company shall immediately
notify Worldwide of any event or occurrence or emergency material to, and not in
the ordinary and usual course of business of, the Company.

 

(2) The Company shall not (a) amend its Articles of Incorporation or Bylaws, or
(b) split, combine, or reclassify any of its outstanding securities or declare,
set aside, or pay any dividend or other distribution on or make or agree or
commit to make any exchange for or redemption of any such securities payable in
cash, stock, or property.

 

(3) The Company shall not (a) issue or agree to issue any additional shares of,
or rights of any kind to acquire any shares of, its capital stock of any class,
or (b) enter into any contract, agreement, commitment, or arrangement with
respect to any of the foregoing.

 

(4) The Company shall not create, incur, or assume any long-term or short-term
indebtedness for money borrowed or make any capital expenditures or commitment
for capital expenditures, except in the ordinary course of business and
consistent with past practice.

 

27

 

 

(5) The Company shall not (a) adopt, enter into, or amend any bonus,
profit-sharing, compensation, stock option, warrant, pension, retirement,
deferred compensation, employment, severance, termination, or other employee
benefit plan, agreement, trust fund, or arrangement for the benefit or welfare
of any officer, director or employee; or (b) agree to any material (in relation
to historical compensation) increase in the compensation payable or to become
payable to, or any increase in the contractual term of employment of, any
officer, director, or employee, except, with respect to employees who are not
officers or directors, in the ordinary course of business in accordance with
past practice.

 

(6) The Company shall not sell, lease, mortgage, encumber, or otherwise dispose
of or grant any interest in any of its assets or properties, except for sales,
encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice and except for liens for taxes not
yet due or liens or encumbrances that are not material in amount or effect and
do not impair the use of their property, or as specifically provided for or
permitted in this Agreement.

 

(7) The Company shall not enter into, or terminate, any material contract,
agreement, commitment, or understanding.

 

(8) The Company shall not enter into any agreement, commitment, or
understanding, whether in writing or otherwise, with respect to any of the
matters referred to in Paragraphs (1) through (7), inclusive, of this section.

 

(9) The Company will continue promptly and properly to file when due all
federal, state, local, foreign and other tax returns, reports, and declarations
required to be filed by the Company, and pay, or make full and adequate
provision for the payment of, all taxes and governmental charges due from or
payable by the Company.

 

(10) The Company will comply with all laws and regulations applicable to the
Company and its operations.

 

(11) The Company will maintain in full force and effect insurance coverage of a
type and amount customary in its business, but not less than that presently in
effect.

 

6.6 Expenses. Whether or not the Transaction in consummated, all costs and
expenses incurred by the Company in connection with this Agreement and the
Transaction shall be paid by the Company.

 

6.7 Publicity. Prior to the Closing, any written news releases by the Company
pertaining to this Agreement or the Transaction shall be submitted to Worldwide
for review and approval prior to release by the Company, and shall be released
only in a form approved by Worldwide; provided, however, that (i) such approval
shall not be unreasonably withheld and (ii) such review and approval shall not
be required of releases by the Company, if prior review and approval would
prevent the timely and accurate dissemination of such press release as required
to comply, in the judgment of counsel, with any applicable law, rule, or policy.

 

28

 

 

6.8 Updating of Company Disclosure Document. The Company shall notify Worldwide
of any changes, additions, or events which may cause any change in or addition
to the Company Disclosure Document promptly after the occurrence of the same and
again at the Closing by delivery of appropriate updates to the Company
Disclosure Document. No such notification made pursuant to this section shall be
deemed to cure any breach of any representation or warranty made in this
Agreement, unless Worldwide and the Worldwide Shareholders specifically agree
thereto in writing nor shall any such modification be considered to constitute
or result in a waiver by Worldwide or any of the Worldwide Shareholders of any
condition specified in this Agreement.

 

6.9 Super 8-K.

 

6.9.1 The Company shall prepare and file with the SEC the Super 8-K within four
business days after the Closing Date. The Company shall cause the Super 8-K to
comply as to form in all material respects with the applicable provisions of the
Securities Act, the Exchange Act and the rules and regulations promulgated
pursuant thereto.

 

6.9.2 The Super 8-K and each amendment or supplement thereto, at the time it is
filed, will not include an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, considering the circumstances pursuant to which they were
made, not misleading; provided, however, that the foregoing shall not apply to
the extent that any such untrue statement of a material fact or omission to
state a material fact was made by the Company in reliance upon and in conformity
with written information concerning Worldwide or any of the Worldwide
Subsidiaries furnished by Worldwide to the Company specifically for use in the
Super 8-K.

 

6.10    Stop Transfer Instructions. The Company will refuse to register any
transfer of the Exchange Shares not made in accordance with the registration or
exemptive provisions of the Securities Act or Regulation S. Accordingly, the
Company shall provide instructions to the transfer agent of the Company
regarding the prohibition of any transfer of the Exchange Shares not made in
accordance with such registration or exemptive provisions.

 

6.11    Filing and Furnishing of Information. The Company shall file timely (or
obtain extensions in respect thereof and file within the applicable extension
period) all reports required to be filed by the Company after the (i) Effective
Date and (ii) before the Closing Date pursuant to Section 13(a) or 15(d) of the
Exchange Act and to furnish Worldwide promptly with true and complete copies of
all such reports.

 

6.12    Integration. The Company shall not sell, offer for sale or solicit
offers to purchase or otherwise negotiate in respect of any security (as defined
in Section 2 of the Securities Act) that would be integrated with the issuance
of the Exchange Shares in a manner that would require the registration, pursuant
to the Securities Act, of the issuance of any or all of the Exchange Shares.

 

29

 

 

6.13    Transfer Restrictions. If any of the shareholders of the Company should
decide to dispose of any of the Exchange Shares, the Company will inform those
shareholders that they may do so only pursuant to an effective registration
statement pursuant to the Securities Act of the Company or pursuant to an
available exemption from the registration and prospectus delivery requirements
of the Securities Act. In connection with any transfer of any Exchange Shares,
other than pursuant to an effective registration statement filed by the Company,
the Company may require the transferor thereof to provide to the Company a
written opinion of counsel, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred securities pursuant to the
Securities Act, which opinion shall be delivered by counsel for the Company.

 

There shall be imprinted, during such time as is required, of the following
legend on the Exchange Certificates:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION IN RELIANCE UPON EXEMPTION FROM REGISTRATION PURSUANT TO
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT IN ACCORDANCE WITH REGULATION S, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT PURSUANT TO THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. HEDGING TRANSACTIONS REGARDING THOSE SECURITIES MAY NOT BE CONDUCTED,
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.

 

6.14 Availability of the Transaction. The Company confirms that the benefits of
the Transaction are intended to be available to all of the Worldwide
Shareholders, and that no such shareholder is intended to be excluded from
participation in the benefits of the Transaction.

 



30

 

  

ARTICLE VII

 

CONDITIONS TO CLOSING

 

7.1 Conditions to Obligation of the Worldwide Shareholders. The obligation of
the Worldwide Shareholders to close the Transaction shall be subject to the
performance at or prior to the Closing of the following conditions, unless the
Worldwide Shareholders shall, by a majority in interest of the Worldwide
Shareholders, waive such fulfillment in writing:

 



(1) This Agreement and the Transaction shall have received all approvals,
consents, authorizations, and waivers from governmental and other regulatory
agencies and other third parties required to consummate the Transaction.

 

(2) There shall not be in effect a preliminary or permanent injunction or other
order by any authority which prohibits the consummation of the Transaction.

 

(3) The Company shall have performed in all material respects each of its
agreements and obligations specified in this Agreement and required to be
performed on or prior to the Closing and shall have complied with all material
requirements, rules, and regulations of all regulatory authorities having
jurisdiction relating to the Transaction.

 

(4) The Company shall have prepared and completed the Super 8-K in a form
appropriate to be filed with the SEC.

 

(5) No material adverse change shall, in the judgment of a majority in interest
of the Worldwide Shareholders, have taken place in the business condition
(financial or otherwise), operations, or prospects of the Company since the
Effective Date, other than those, if any, that result from the changes permitted
by the Transaction and the provisions of this Agreement.

 

(6) The representations and warranties of the Company set forth in this
Agreement shall be true in all material respects as of the Effective Date and,
except in such respects as, in the judgment of a majority of interest of the
Worldwide Shareholders, do not materially and adversely affect the business,
condition (financial or otherwise), operations, or prospects of the Company as
of the Closing Date, as if those representations and warranties were made as of
the Closing Date.

 

7.2 Conditions to Obligation of the Company. The obligation of the Company to
close the Transaction shall be subject to the performance at or prior to the
Closing of the following conditions, unless the Company shall waive such
fulfillment in writing:

 

(1) This Agreement and the Transaction shall have received all approvals,
consents, authorizations, and waivers from governmental and other regulatory
agencies and other third parties required by law to consummate the Transaction.

 

(2) There shall not be in effect a preliminary or permanent injunction or other
order by any federal or state authority which prohibits the consummation of the
Transaction.

 

(3) Worldwide and the Worldwide Shareholders shall have performed in all
material respects their agreements and obligations specified in this Agreement
required to be performed on or prior to the Closing and shall have complied with
all material requirements, rules, and regulations of all regulatory authorities
having jurisdiction relating to the Transaction.

 

31

 

 

(4) Worldwide shall have delivered to the Company all of the information
regarding Worldwide and the Worldwide Subsidiaries necessary or appropriate to
prepare and file the Super 8-K.

 

(5) No material adverse change shall, in the reasonable judgment of the Company,
have taken place in the business, conditioned (financial or otherwise)
operations or prospects of Worldwide or any of the Worldwide Subsidiaries since
the Effective Date, other than those, if any, that result from changes permitted
by the Transaction and the provisions of this Agreement.

 

(6) The representations and warranties of Worldwide and the Worldwide
Shareholders set forth in this Agreement shall be true in all material respects
as of the Effective Date and, except in such respects as, in the reasonable
judgment of the Company, do not materially and adversely affect the business,
condition (financial or otherwise), operations, or prospects of Worldwide or any
of the Worldwide Shareholders as of the Closing Date as if those representations
and warranties were made as of the Closing Date.

 

(7) Worldwide, the Stockholders and Worldwide Subsidiaries shall secure a
guarantee executed by Alan Chen and Chiu-Li Tu (collectively the “Guarantors”)
to be executed in favor of the Company, pursuant to which the Guarantors shall
guarantee to make a cash payment in the amount of the net loss in the event that
Taiwan NOWnews reports a net loss as defined by US GAAP for the years ended
December 31, 2014 and 2015, respectively, within 15 business days of the date of
the audited financial statements.

 

ARTICLE VIII

 

EXCHANGE SHARES AND WORLDWIDE SHAREHOLDERS

 

8.1 Worldwide Shareholders’ Ownership Representations. Each of the Worldwide
Shareholders represents and warrants to the Company, severally and not jointly,
that he, she or it, as the case may be, (i) owns the number of Worldwide Shares
set forth opposite his, her, or its name, as the case may be, on the respective
signature page of this Agreement, to be delivered to the Company at the Closing
pursuant to the terms of this Agreement, free and clear of any and all liens,
claims, encumbrances, and rights of others; and (ii) is fully and freely
authorized and entitled to sell, transfer, assign, deliver, set over, and convey
to the Company free and clear title to those Worldwide Shares, without any
further approval or authorization being required.

 

8.2 Non Registration of the Exchange Shares. The Worldwide Shareholders, and
each of them, understand and acknowledge that the Exchange Shares will be issued
without registration pursuant to the Securities Act, as all recipients of the
Exchange Shares are not U.S. persons and, therefore, the Transaction is exempt
from such registration, pursuant to Regulation S.

 

32

 

 

8.3 Non-U.S. Person Representation. Each of the Worldwide Shareholders,
severally and not jointly, represents, warrants and certifies to the Company
that (i) he, she or it, as the case may be, is not a “U.S. person” as defined by
the provisions of Rule 902(k) of Regulation S and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an acquisition of the Exchange Shares;(ii) the issuance of
the Exchange Shares to him, her or it, as the case may be, was made in an
“offshore transaction” as that term is defined by the provisions of Rule 902(h)
of Regulation S; (iii) he, she or it, as the case may be, is aware of the
restriction regarding resale imposed upon the Exchange Shares, because of the
nature of the Transaction; and (iv) he, she or it, as the case may be, will
receive and accept at the Closing the Exchange Shares for investment and without
any intention to sell, transfer, or otherwise distribute the Exchange Shares
acquired by that Worldwide Shareholder in any manner that is in violation of the
Securities Act. The Exchange Certificates, when delivered to the Worldwide
Shareholders at the Closing, may have appropriate orders restricting transfer
placed against them on the records of the transfer agent for the Company and
shall have placed upon them the legend specified by the provisions of Section
6.14.

 

8.4 Restriction re: Transfer of Exchange Shares. Each Worldwide Shareholder
shall not attempt to transfer any of its Exchange Shares without first complying
with the intent and purpose of the legend specified in Section 6.14.

 

8.5 Hedging Transactions Re: Exchange Shares. Each Worldwide Shareholder shall
not engage in hedging transactions with regard to the Exchange Shares, unless in
compliance with the provisions of the Securities Act.

 

ARTICLE IX

 

TERMINATION

 

This Agreement and the Transaction may be terminated at any time prior to the
Closing:

 

(1) By mutual consent of Worldwide and the Worldwide Shareholders, on the one
hand, and the Company, on the other hand; or

 

(2) By either Worldwide and the Worldwide Shareholders, on the one hand, or the
Company, on the other hand, upon written notice to the other, if the conditions
to such party's obligations to consummate the Transaction, in the case of the
Worldwide Shareholders, as specified in Section 7.1 of this Agreement, or, in
the case of the Company, as provided in Section 7.2 of this Agreement, were not,
or cannot reasonably be, satisfied on or before ___________, unless the failure
of condition is the result of the material breach of this Agreement by the party
to this Agreement seeking to terminate this Agreement.

 

33

 

 

ARTICLE X

 

INDEMNIFICATION

 

10.1 Indemnification by the Company. The Company shall indemnify, save and hold
harmless the Worldwide Shareholders, Worldwide and their Affiliates, officers,
employees, directors, accountants, auditors, attorneys, partners, agents, and
other representatives from and against any and all costs, losses (including,
without limitation, diminution in value), liabilities, damages, lawsuits,
deficiencies, adverse claims, taxes and expenses (whether or not resulting from
third-party claims), including, without limitation, interest, penalties,
reasonable attorneys' fees and all amounts paid in investigation, defense or
settlement of any of the foregoing (collectively, "Damages"), incurred in
connection with or resulting from any breach of any covenant or warranty, or the
inaccuracy of any representation made by the Company in or pursuant to this
Agreement.

 

10.2 Indemnification by Worldwide. Worldwide shall indemnify, save and hold
harmless the Company and the Company’s Affiliates, officers, employees,
directors, accountants, auditors, attorneys, partners, agents and other
representatives, from and against any and all Damages incurred in connection
with or arising out of or resulting from any breach of any covenant or warranty,
or the inaccuracy of any representation, made by Worldwide or any of the
Worldwide Shareholders in or pursuant to this Agreement.

 

10.3 Defense of Third-Party Claims. If any lawsuit or enforcement action is
filed against any party entitled to the benefit of indemnification pursuant to
this Article X, written notice thereof shall be given to the indemnifying party
as promptly as practicable (and in any event no later than fifteen (15) days
after the service of the citation or summons); provided, however, that the
failure of any indemnified party to give timely notice shall not affect the
rights to indemnification contemplated by this Article X, except to the extent
that the indemnifying party demonstrates actual damage caused by such failure.
After such notice, if the indemnifying party shall acknowledge in writing to the
indemnified party that the indemnifying party shall be obligated pursuant to the
terms of its indemnification pursuant to this Article X in connection with such
lawsuit or action, then the indemnifying party shall be entitled, if such party
so decides, to take control of the defense and investigation of such lawsuit or
action and to employ and engage attorneys of its own choice to handle and defend
the same, at the indemnifying party's cost, risk and expense; provided, however,
that the indemnifying party and its counsel shall proceed with diligence and in
good faith with respect thereto. The indemnified party shall cooperate in all
reasonable respects with the indemnifying party and such attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
resulting therefrom; provided, however, that the indemnified party may, at its
own cost, participate in the investigation, trial and defense of such lawsuit or
action and any appeal resulting therefrom.

 

34

 

 

ARTICLE XI

 

GENERAL PROVISIONS

 

11.1. Notices. Any notice, direction or instruction required or permitted to be
given pursuant to this Agreement shall be given in writing by (a) telegram,
facsimile transmission, electronic transmission (email), or similar method, if
confirmed by mail as provided in this Agreement; (b) by mail, if mailed postage
prepaid, by certified mail, return receipt requested; or (iii) hand delivery to
any party to this Agreement at the address of such party specified below. If
given by telegram, facsimile transmission, electronic transmission (email), or
similar method or by hand delivery, such notice, direction or instruction shall
be deemed to have been given or made on the day on which such notice, direction
or instruction was delivered, and if mailed, such notice, direction or
instruction shall be deemed to have been given or made on the second (2nd)
business day following the day after which such notice, direction or instruction
was mailed. Any party to this Agreement may, from time to time by similar
notice, give notice of any change of address and, in such event, the address of
such party shall be deemed to be changed accordingly. The address, telephone
number, facsimile transmission number and email address for the notice of each
party are:

 

If to the Company: 4F, No. 550 Ruigang Road   Neihu District   Taipei City 114  
Taiwan, Republic of China   Facsimile Number:_____________   Email:
______________________     If to Worldwide and the Unit 706 Worldwide
Shareholders: Haleson Building   Number 1 Jublilee Street   Hong Kong  
Facsimile Number:________________   Email: ________________________

 

11.2. Recovery of Enforcement Costs. In the event any party to this Agreement
shall institute any action or proceeding to enforce any provision of this
Agreement, to seek relief from any violation of this Agreement, or to otherwise
obtain any judgment or order relating to or arising from the subject matter of
this Agreement, each prevailing party in such action or proceeding shall be
entitled to receive from each losing party such prevailing party's actual
attorneys' fees and costs incurred to prosecute or defend such action or
proceeding.

 

11.3. Assignment. No party to this Agreement shall have the right, without the
consent of the other parties to this Agreement, to assign, transfer, sell,
pledge, hypothecate, delegate, or otherwise transfer, whether voluntarily,
involuntarily or by operation of law, any of such party's rights or obligations
created by the provisions of this Agreement, nor shall the parties' rights
created by the provisions of the Agreement be subject to encumbrance or the
claim of creditors. Any such purported assignment, transfer, or delegation shall
be null and void.

 

11.4. Captions and Interpretations. Captions of the articles and sections of
this Agreement are for convenience and reference only, and the words specified
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction, or meaning of the provisions of this Agreement.
The language in all parts to this Agreement, in all events, shall be construed
in accordance with the fair meaning of that language, as if prepared by all
parties to this Agreement and not strictly for or against any party to this
Agreement. Each party to this Agreement has reviewed and read this Agreement
carefully. The rule of construction which requires a court to resolve any
ambiguities against the drafting party shall not apply in interpreting the
provisions of this Agreement.

 

35

 

 

11.5. Entire Agreement. This Agreement and the respective Disclosure Documents
are the final written expression and the complete and exclusive statement of all
the agreements, conditions, promises, representations, warranties and covenants
between the parties to this Agreement with respect to the subject matter of this
Agreement, and this Agreement supersedes all prior or contemporaneous
agreements, negotiations, representations, warranties, covenants, understandings
and discussions by and between and among those parties, their respective
representatives, and any other person, with respect to the subject matter
specified in this Agreement. No provision of any Disclosure Document shall
supersede or annul the terms and provisions of this Agreement, unless the matter
specified in such Disclosure Document shall explicitly so provide to the
contrary. In the event of ambiguity in meaning or understanding between the
provisions of this Agreement proper and any Disclosure Document, the provisions
of that Disclosure Document shall prevail and control in all instances.

 

11.6 Waiver and Modification. No modification, supplement or amendment of this
Agreement or of any covenant, representation, warranty, condition, or limitation
specified in this Agreement shall be valid unless the same is made in writing
and duly executed by all parties to this Agreement. No waiver of any covenant,
representation, warranty, condition, or limitation specified in this Agreement
shall be valid, unless the same is made in writing and duly executed by the
party making the waiver. No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision of this Agreement,
whether or not similar, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver of that provision.

 

11.7 Further Assurances. The parties to this Agreement shall from time to time
sign and deliver any further instruments and take any further actions as may be
necessary to effectuate the intent and purposes of this Agreement.

 

11.8 Number and Gender. Whenever the singular number is used in this Agreement
and, when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and the neuter genders,
and vice versa, and the word "person" shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity, whether active
or passive.

 

11.9 Successors and Assigns. This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties to this Agreement. Nothing specified in this section, however,
shall be a consent to the assignment or delegation by any party of such party's
respective rights and obligations created by the provisions of this Agreement.

 

36

 

 

11.10 Third Party Beneficiaries. Except as expressly specified by the provisions
of this Agreement, this Agreement shall not be construed to confer upon or give
to any person, other than the parties to this Agreement, any right, remedy or
claim pursuant to, or by reason of, this Agreement or of any term or condition
of this Agreement.

 

11.11 Severability. In the event any portion of this Agreement, for any reason,
is determined by a court of competent jurisdiction to be invalid, such
determination shall not affect the validity of any remaining portion of this
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated. It
is hereby declared the intention of the parties to this Agreement that those
parties would have executed the remaining portion of this Agreement without
including any such portion which, for any reason, may be hereafter determined to
be invalid.

 

11.12 Governmental Rules and Regulations. The Transaction is and shall remain
subject to any and all present and future orders, rules and regulations of any
duly constituted authority having jurisdiction of the Transaction.

 

11.13 Execution in Counterparts. This Agreement may be prepared in multiple
copies and forwarded by electronic or facsimile transmission to each of the
parties for execution. All of the signatures of the parties to this Agreement
may be affixed to one copy or to separate copies of this Agreement, and when all
such copies are received by electronic or facsimile transmission and signed by
all of those parties, those copies shall constitute one agreement, which is not
otherwise separable or divisible.

 

11.14 Reservation of Rights. The failure of any party to this Agreement at any
time or times to require strict performance by any other party to this Agreement
of any of the warranties, representations, covenants, terms, conditions and
provisions specified in this Agreement shall not waive, affect or diminish any
right of such party failing to require strict performance to demand strict
compliance and performance therewith and with any other provisions, warranties,
terms, and conditions specified in this Agreement.

 

11.15 Survival of Covenants, Representations and Warranties. All covenants,
representations, and warranties made by each party to this Agreement shall be
deemed made for the purpose of inducing the other parties to this Agreement to
enter into and execute this Agreement. The representations, warranties, and
covenants specified in this Agreement shall survive the Closing and shall
survive any investigation by any such party, whether before or after the
execution of this Agreement.

 

11.16 Concurrent Remedies. No right or remedy specified in this Agreement
conferred on or reserved to the parties to this Agreement is exclusive of any
other right or remedy specified in this Agreement or by law or equity provided
or permitted; but each such right and remedy shall be cumulative of, and in
addition to, every other right and remedy specified in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time. The termination of this
Agreement for any reason whatsoever shall not prejudice any right or remedy
which any party may have, either at law, in equity, or pursuant to the
provisions of this Agreement.

 

37

 

 

11.17 Governing Law. This Agreement shall be deemed to have been entered into in
the State of Nevada, and all questions concerning the validity, interpretation,
or performance of any of the terms, conditions and provisions of this Agreement
or of any of the rights or obligations of the parties shall be governed by, and
resolved in accordance with, the laws of the State of Colorado, without regard
to conflicts of law principles.

 

11.18 Force Majeure. If any party to this Agreement is rendered unable,
completely or partially, by the occurrence of an event of "force majeure" (as
that term is defined later in this section) to perform such party's obligations
created by the provisions of this Agreement, such party shall give to each other
party to this Agreement prompt written notice of the event of "force majeure"
with reasonably complete particulars concerning such event; thereupon, the
obligations of the party giving such notice, so far as those obligations are
affected by the event of "force majeure," shall be suspended during, but no
longer than, the continuance of the event of "force majeure." The party to this
Agreement affected by such event of "force majeure" shall use all reasonable
diligence to resolve, eliminate and terminate the event of "force majeure" as
quickly as practicable. The requirement that an event of "force majeure" shall
be remedied with all reasonable dispatch as specified in this section, shall not
require the settlement of strikes, lockouts or other labor difficulties by the
party involved, contrary to such party's wishes, and the resolution of any and
all such difficulties shall be handled entirely within the discretion of the
party concerned. The term "force majeure" as used in this section shall be
defined as and mean any act of God, strike, civil disturbance, terrorism,
lockout or other industrial disturbance, act of the public enemy, war, blockade,
public riot, earthquake, tornado, hurricane, lightning, fire, public
demonstration, storm, catastrophe, flood, explosion, governmental action,
governmental delay, restraint or inaction, unavailability of equipment, and any
other cause or event, whether of the type enumerated specifically in this
section or otherwise, which is not reasonably within the control of the party to
this Agreement claiming such suspension.

 

11.19 Consent to Agreement. By executing this Agreement, each party to this
Agreement, for himself, herself, or itself, as the case may be, represents such
party has read or caused to be read this Agreement in all particulars, and
consents to the rights, conditions, duties and responsibilities imposed upon
such party as specified in this Agreement. Each party to this Agreement
represents, warrants and covenants that such party executes and delivers this
Agreement of such party’s own free will and with no threat, undue influence,
menace, coercion or duress, whether economic or physical. Moreover, each party
to this Agreement represents, warrants, and covenants that such party executes
this Agreement acting on such party's own independent judgment.

 

38

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed on
the date specified in the preamble of this Agreement.

 

NOWNEWS DIGITAL MEDIA TECHNOLOGY CO, LTD.

 

By:       Alan Chen         Its: President         WORLDWIDE MEDIA INVESTMENTS
CORP.       By:     Name: Alan Chen   Its: Chief Executive Officer       NOWNEWS
NETWORK CO., LTD.         By:     Name: Chuang,Shih-Te   Title: Chairman  

 

39

 

 

Worldwide Shareholders   Number of Worldwide Shares held:       Legend Media
Investments Co., Ltd.,   350,000 a Seychelles corporation    

 

By:     Alan Chen   Its: President  

 

TROPHY ACCESS LIMITED,   419,575 an Anguilla corporation    

 

By:     Alan Chen   Its: President  

 

Intelligent Media Investments Co., Ltd.,   445,000 a Seychelles corporation    

 

By:     Alan Chen   Its: President  

 

CORE WINNER INVESTMENT LIMITED,   445,000 an Anguilla corporation    

 

By:     Alan Chen   Its: President  

 

Social Cloud Co., Ltd.   395,100 a Seychelles corporation    

 

By:     Alan Chen   Its: President  

 

GIA Investments Corp.,   3,000,000 a Nevada corporation    

 

40

 

 

By:           Its: President  

 

     

TING,CHANG-YAO

 

  10,000      

FANG,TENG-CHI

 

  19,500      

WANG,WEN-TUNG

 

  100,000      

WANG,WEN-FONG

 

  20,000      

WANG,HUNG-SEN

 

  10,000      

WANG,HSIU-MAN

 

  50,000      

WANG,CHE-VIN

 

  50,000      

WANG,TAI-I

 

  10,000       WANG,TE-HSIEN   10,000

 

41

 

 

     

WANG,HUI-SHEN

 

  5,000      

WANG,CHIN-YU

 

  250,000      

WANG,HSIANG-YEN

 

  10,000      

WANG,TZU-HUNG

 

  50,000      

WANG,SHENG-TENG

 

  20,000      

WANG,SHU-SHIN

 

  10,000      

WANG,LAN-KUAN

 

  5,000      

WANG,LI-CHUAN

 

  5,000      

WANG,YUEH-HSIEN

 

  50,000      

KU,CHUN-PING

 

  10,000       SHIU,HUI-HSIEN   10,000

 

42

 

 

     

TIEN,CHIAO-CHEN

 

  80,000      

TIEN,CHENG-HSUN

 

  10,000      

PAI,JIA-YING

 

  26,000      

SHIH,MEI-CHING

 

  50,000      

JEN,HUI-LI

 

  10,000      

CHIANG,HSIU-JOU

 

  128,500      

CHIANG,TSUNG-CHIEN

 

  50,000      

CHIANG,TZU-MAN

 

  10,000      

CHIANG HSIEH,FU-MEI

 

  10,000       HO,WEN-YANG   10,000

 

43

 

 

     

HO,MIN-O

 

  20,000      

HO,KAO-FENG

 

  10,000      

HO,MIN-CHEN

 

  30,000      

HO,YU-YAO

 

  30,000      

YU,MEI-YEN

 

  10,000      

YU,SU-CHIAO

 

  10,000      

WU,YU-CHEN

 

  10,000       WU,PEI-LIN   30,000

 

     

WU,XIU-YU

 

  30,000      

WU,HSIU-LUAN

 

  20,000       WU,PEI-HSUN   40,000

 

44

 

 

     

WU,MIN-HUA

 

  30,000      

WU,MING-HSUEN

 

  50,000      

WU,SHU-HUI

 

  71,500      

WU,TUNG-HSUAN

 

  2,500      

WU,TSAI-YING

 

  40,000      

WU,CHIN-TSUNG

 

  10,000      

WU,SHENG-HSIN

 

  50,000      

WU,SHAO-EN

 

  10,000      

WU,FU-TANG

 

  5,000       WU,CHANG-KUO   20,000

 

45

 

 

     

WU YEH,CHUN-FENG

 

  10,000      

WU,JUNG-CHIEH

 

  5,000      

WU,JUNG-HUA

 

  30,000      

LU,YU-HSIANG

 

  40,000      

LU,HSIU-YUN

 

  15,000      

LU HUNG,SHU-CHEN

 

  20,000      

LU,KUO-MING

 

  10,000      

LU,SHU-HSIA

 

  10,000      

LU,TIEN-HIS

 

  24,000      

LEE,CHENG-CHIH

 

  20,000       LI,YU-LING   10,000

 

46

 

 

     

LEE,CHUAN-CHAN

 

  20,000      

LI,MING-YU

 

  40,000      

LEE,CHENG-HSIEN

 

  20,000      

LI,CHENG-HUNG

 

  50,000      

LEE,YING-HSIANG

 

  5,000      

LEE,HAI-CHU

 

  50,000      

LEE,HSUN-CHUAN

 

  50,000      

LI,CHI-CHUAN

 

  45,000      

LEE,KUO-NAN

 

  10,000       LI,CHUNG-WEN   10,000

 

47

 

 

     

LEE,CHING-YUNG

 

  5,000      

LI,HUI-CHING

 

  10,000      

LEE,YI-CHEN

 

  10,000      

LEE,TE-SHENG

 

  5,000      

LEE HSIEH,HUI-CHU

 

  20,000      

LI SU,PI-HUI

 

  30,000      

TU,YUNG-NAN

 

  10,000      

TU,CHENG-CHANG

 

  35,000      

TU,CHIU-LI

 

  2,707,725      

TU,CHEN-WEI

 

  100,000       WANG,TSAI-HSIA   5,000

 

48

 

 

     

SHEN,YEN-YI

 

  60,000      

SHEN,SHU-CHUAN

 

  5,000      

SHEN,HSIN-YAO

 

  10,000      

SHEN YANG,SU-CHEN

 

  10,000      

JUAN,CHAO-YANG

 

  12,500      

CHOU,HSIU-YING

 

  10,000      

CHOU,MENG-JU

 

  80,000      

CHOU,TSUNG-WEI

 

  20,000      

CHOU,CHIN-LANG

 

  5,000       CHOU,HSU YUEN-HSIANG   100,000

 

49

 

 

     

CHOU,CHEN-YI

 

  20,000      

SHANG,SU-PING

 

  50,000      

LIN,CHIEN-YUN

 

  10,000      

LIN,TZU-YAO

 

  10,000      

LIN,CHENG-CHIH

 

  368,100      

LIN,YUNG-FAN

 

  10,000      

LIN,HO-CHUN

 

  45,000      

LIN,YU-JUNG

 

  5,000      

LIN,HUNG-YUEH

 

  10,000      

LIN,HSIU-FENG

 

  20,000       LIN,CHIA-HSUAN   10,000

 

50

 

 

     

LIN,CHIA-CHIN

 

  10,000      

LIN,CHI-TSUN

 

  30,000      

LIN,SHENG-YUN

 

  10,000      

LIN,MING-HSIN

 

  150,000      

LIN,MING-CHIEH

 

  10,000      

LIN,MING-CHUAN

 

  30,000      

LIN,CHIEH-CHI

 

  10,000      

LIN,CHUN-MING

 

  10,000      

LIN,YIN-TING

 

  10,000       LIN,SU-CHIN   2,500

 

51

 

 

     

LIN,KUO-YUNG

 

  20,000      

HUANG LIN,SHU HUI

 

  5,000      

LIN,HSIANG-CHEN

 

  10,000      

LIN,TING-SUNG

 

  10,000      

LIN,TING-SHENG

 

  10,000      

LIN,TSUI-CHU

 

  20,000      

LIN,FENG-CHU

 

  10,000      

LIN,YEN-TSUNG

 

  10,000      

CHIU,YI-LANG

 

  20,000      

CHIU,YI-WEI

 

  10,000       CHIU,CHIA-YU   10,000

 

52

 

 

     

CHIU,JUI-WEN

 

  10,000      

CHIU,JUI-HSIA

 

  847,500      

SHAO,CHI-CHIEH

 

  76,000      

SHAO,YUN-HUI

 

  23,000      

SHAO,HAN-TUNG

 

  108,000      

SHIH CHIANG,HSIU-LI

 

  80,000      

SHY,YIH-JONE

 

  100,000      

KO,YUEH-YEH

 

  10,000      

KO,YEN-CHEN

 

  60,000       KO,SU-CHIH   20,000

 

53

 

 

     

KO,WEI-HSIUNG

 

  10,000      

HUNG,MING-CHUN

 

  10,000      

HUNG,CHENG-YEN

 

  30,000      

HUNG,CHI-CHENG

 

  10,000      

HUNG,CHING-FA

 

  30,000      

HUNG,MA-LI

 

  20,000      

HUNG,FENG-CHU

 

  10,000      

CHI,CHAN-NAN

 

  70,000      

CHI,KAI-HAO

 

  10,000      

HU,YU-YEN

 

  10,000       HU,SHENG-CHANG   5,000

 

54

 

 

     

HU,YAO-ZONG

 

  10,000      

SUN,CHIN-YEH

 

  10,000      

SUN,CHANG-AN

 

  10,000      

SUN,YING-SUN

 

  10,000      

HSU,HSIAO-LIEN

 

  15,000      

HSU,LI-KUN

 

  23,000      

HSU,MING-HSING

 

  20,000      

HSU,YI-YUAN

 

  20,000      

HSU,MEI-CHU

 

  10,000       HSU,HSIANG-LIEN   10,000

 

55

 

 

     

WUNG,KUI-CHU

 

  30,000      

WENG,PIN-YUAN

 

  10,000      

WENG,CHIH-HUNG

 

  10,000      

MA,HSIU-CHEN

 

  10,000      

KAO,YU-CHING

 

  10,000      

KANG,SHU-LIN

 

  10,000      

CHANG,LI-JEN

 

  10,000      

CHANG,SHAO-HWA

 

  10,000      

CHANG,YUEH-YING

 

  40,000      

CHANG,YU-HSIU

 

  5,000       CHANG,HO-HSIN   10,000

 

56

 

 

     

CHANG,YU-CHU

 

  5,000      

CHANG,HSIU-CHU

 

  17,000      

CHANG,I-HUI

 

  47,000      

CHANG,FANG-MIEN

 

  10,000      

CHANG,HENG-JUI

 

  10,000      

CHANG,CHIA-HUA

 

  63,000      

CHANG,CHIN-CHENG

 

  2,000      

CHANG,SHU-FEN

 

  10,000      

CHANG,CHU-MEI

 

  10,000       CHANG,JUI-YING I   100,000

 

57

 

 

     

CHANG,SHU-SEN

 

  50,000      

CHANG,LI-CHIU

 

  55,000      

LIANG,YA-HUI

 

  10,000      

LIANG,HSIU-CHU

 

  11,500      

MEI,YU-CHUN

 

  10,000      

CHUANG,MING-CHE

 

  50,000      

CHUANG,YU-LIN

 

  30,000      

CHUANG,YING-CHI

 

  10,000      

CHUANG,HIS-MEI

 

  40,000      

CHUANG,CHIH-WEI

 

  10,000       CHUANG,CHIH-CHIN   15,000

 

58

 

 

     

CHUANG HUANG,CHIN-FENG

 

  10,000      

HSU,FANG-HUA

 

  25,000      

HSU LIN,TSAI-HSIA

 

  10,000      

HSU,CHU-HSIA

 

  10,000      

HSU,CHAO-YU

 

  10,000      

HSU,CHING-SUNG

 

  15,000      

HSU,CHING-LANG

 

  30,000      

HSU,JUNG-CHUAN

 

  136,500      

HSU,CHUNG-HSING

 

  10,000       KUO,JU-HSUAN   10,000

 

59

 

 

     

KUO,HSIU-MEI

 

  48,000      

KUO,MING-FENG

 

  30,000      

KUO,LIN-CHIN

 

  10,000      

KUO,CHIEN-WEN

 

  5,000      

KUO,CHUN-I

 

  15,000      

CHEN,WEN-HSIU

 

  10,000      

CHEN,WEN-FU

 

  30,000      

CHEN,SHIH-KAI

 

  30,000      

CHEN,YUNG-FANG

 

  30,000      

CHEN,YU-FEN

 

  10,000       CHEN,YU-MEI   10,000

 

60

 

 

     

CHEN,CHIA-I

 

  30,000      

CHEN,CHIH-MING

 

  15,000      

CHEN,CHIH-JUNG

 

  10,000      

CHEN,PEI-JU

 

  20,000      

CHEN,LI-HSIANG

 

  30,000      

CHEN,TUNG-LIANG

 

  10,000      

CHEN,CHUN-HUNG

 

  10,000      

CHEN,JUN-WEI

 

  7,000      

CHEN,CHUN-HUI

 

  5,000       CHEN,YEN-HSIEN   20,000

 

61

 

 

     

CHEN,CHUN-HSU

 

  5,000      

CHEN,CHIU-HSIANG (R)

 

  10,000      

CHEN,CHIU-HSIANG (Q)

 

  10,000      

CHEN,MEI-CHEN

 

  10,000      

CHEN,MEI-KUEI

 

  470,000      

CHEN,FONG-CHUN

 

  30,000      

CHEN,JUNG-TSUI

 

  10,000      

CHEN,CHEN-MING

 

  5,000      

CHEN,SU-CHIN

 

  20,000      

CHEN,SU-O

 

  10,000       CHEN,SU-MIN   20,000

 

62

 

 

     

CHEN,KUO-LIANG

 

  10,000      

CHEN,CHING-TSAN

 

  20,000      

CHEN,KAI-DI

 

  5,000      

CHEN,CHING-JEN

 

  10,000      

CHEN,SEN-YUNG

 

  10,000      

CHEN,ZIH-YUN

 

  10,000      

CHEN MAI,CHUN-CHU

 

  10,000      

CHEN,CHIN-HSING

 

  30,000      

CHEN HUANG,SU-CHEN

 

  10,000       CHEN,JUI-HSIA   10,000

 

63

 

 

     

CHEN,NUNG-CHEN

 

  20,000      

CHEN,JUNG-CHUN

 

  10,000      

CHEN,PI-YU

 

  10,000      

CHEN,PI-TAN

 

  10,000      

CHEN,PI-JUI

 

  10,000      

CHEN,FENG-YU

 

  30,000      

CHEN,HONG-YOIOAN

 

  20,000      

CHEN,LI-HAW

 

  50,000      

FU,CHIH-HSIUNG

 

  1,000      

PENG,YEN-JU

 

  10,000       PENG,JUI-MEI   107,500

 

64

 

 

     

PENG,YIN-CHEN

 

  25,000      

PENG,HSIEN-CHUNG

 

  10,000      

PENG,YING-TIEN

 

  10,000      

TSENG,YU-YEN

 

  10,000      

TSENG,HSIU-LI

 

  20,000      

TSENG,YI-CHING

 

  15,000      

TSENG,HSIN-CHIANG

 

  5,000      

TSENG,HSIN-KAI

 

  10,000      

TSENG,YOU-JHEN

 

  20,000       TSENG,CHIU-CHIN   50,000

 

65

 

 

     

TSENG,YU-CHUAN

 

  29,000      

TSENG KUO,YU-YEN

 

  50,000      

CHENG,FENG-JEN

 

  10,000      

FENG,YUEH-O

 

  5,000      

HUANG,YU

 

  5,000      

HUANG,HUA-HUA

 

  44,000      

HWANG,WEN-CHENG

 

  20,000      

HUANG,TSAI-WEN

 

  100,000      

HUANG,TUNG-HSIN

 

  5,000      

HUANG,HSIU-CHEN

 

  5,000       HUANG,TSUNG-KUEI   20,000

 

66

 

 

     

HUANG,CHIN-TIEN

 

  10,000      

HUANG,CHEN-YU

 

  10,000      

HUANG,TU-FEN

 

  10,000      

HUANG,FONG-CHANG

 

  70,000      

HUANG,CHUN-WEI

 

  7,000      

HUANG,KUO-YING

 

  20,000      

HUANG,CHUONG-CHING

 

  10,000      

HUANG,SUNG-AN

 

  5,000      

HUANG,SHU-CHEN

 

  10,000       HUANG,SHU-TUAN   30,000

 

67

 

 

     

HUANG,CHIAO-TING

 

  10,000      

HUANG,HUI-CHUAN

 

  20,000      

HUANG,HUA-HSUAN

 

  5,000      

HUANG,HSIN-TUNG

 

  5,000      

HUANG,HSIN-LIN

 

  23,500      

HUANG,SHENG-HUNG

 

  10,000      

HUANG,TING-SHENG

 

  10,000      

HUANG,CHIA-HUI

 

  213,000      

HUANG,JUNG-AN

 

  100,000      

HUANG,FU-WEN

 

  10,000       HUANG,FENG-CHIAO   1,000

 

68

 

 

     

HUANG,HUI-FEN

 

  5,000      

HUANG,CHING-JUI

 

  737,000       HUANG,SHU-WANG   22,000

 

     

HUANG,CHING-FEN

 

  50,000      

HUANG,HUI-CHIA

 

  20,000      

HUANG,PAO-TE

 

  40,000      

YANG,SHIH-AN

 

  15,000      

YANG,YU-FENG

 

  5,000       YANG,CHIN-YU   10,000

 

69

 

 

     

YANG,MEI-HSIU

 

  5,000      

YANG,MEI-HUI

 

  70,000      

YANG,CHIA-JUNG

 

  10,000      

YANG,CHYAU-JIUN

 

  10,000      

YANG,HUI-WEN

 

  20,000      

YANG,SHIANG-CHEN

 

  20,000      

YANG,HAO-HAIANG

 
  

  10,000 YANG,CHIU-FU   10,000
     

 

 

    YANG,YI-CHUNG   5,000

 

70

 

 

     

YANG,YIN-TANG

 

  40,000      

LIANG,HSIU-CHU

 

  6,000      

WAN,JUNG-JUNG

 

  100,000      

WAHN,RURNG-SHUEEI

 

  20,000      

YEH,JIH-CHENG

 

  10,000      

YEH,PING-HIS

 

  5,000      

YEH,MENG-TUNG

 

  20,000       YEH,KUAN-YU   10,000

 

71

 

 

     

YEH,HSUAN-CHEN

 

  10,000      

YEH,LIN-LIN

 

  10,000      

CHAN,SHIAO-HUA

 

  20,000      

CHAN,PIN-YU

 

  13,000      

CHAN,PING-HAN

 

  13,000      

CHAN,CHIN-TSAI

 

  28,000      

CHAN,YI-LIN

 

  9,000      

LIAO,HSIU-HUA

 

  10,000       LIAO,CHIEN-CHIH   10,000

 

72

 

 

     

LIAO,TSAI-CHIN

 

  10,000      

PU,CHUN-YAO

 

  10,000      

PU TSENG,LI-JUNG

 

  10,000      

PU,YI-HSIUNG

 

  10,000      

LIU,PANG-HSUAN

 

  10,000      

LIU,MING-CHEN

 

  5,000      

LIU,KIN-LI

 

  10,000       LIU,CHIN-HO   10,000

 

73

 

 

     

LIU,HSIN-CHANG

 

  10,000      

LIU,PING-HUI

 

  10,000      

LIU,MEI-YING

 

  10,000      

LIU,TSAI-CHOU

 

  10,000      

LIU,PI-CHEN

 

  10,000      

LIU,LI-CHEN

 

  20,000      

OU,HSIU-LIH

 

  15,000      

PAN,I-JOU

 

  10,000       TSAI,TZU-YU   10,000

 

74

 

 

     

TSAI,TIEN-CHENG

 

  20,000      

TSAI,YUEH-CHIN

 

  414,500      

TSAI,PEI-CHI

 

  20,000      

TSAI,KUN-LIN

 

  200,000      

TSAI,CHIN-HUA

 

  35,000      

TSAI,CHUN-FENG

 

  15,000      

TSAI,HUANG-CHUAN

 

  5,000       TSAI,MEI-YU   30,000

 

75

 

 

     

TSAI,TSUNG-CHIH

 

  20,000      

CHENG,YOU-WAN

 

  40,000      

CHENG,CHENG-HSIANG

 

  10,000      

CHENG,AN-FEN

 

  10,000      

CHENG,HSIU-CHIN

 

  20,000      

CHENG,PING-SUEI

 

  10,000      

CHENG,HSIANG-CHAO

 

  80,000      

CHENG,CHAO-YUAN

 

  10,000       CHENG,HUAN-TSAI   10,000

 

76

 

 

     

LU,CHI-LIANG

 

  10,000      

LU,MENG-CHU

 

  10,000      

LU,CHENG-CHIH

 

  5,000      

LU,CHIN-MU

 

  30,000      

HSIAO,SHIOU-SHUO

 

  10,000      

HSIAO,CHIA-PEI

 

  5,000      

HSIAO,YU-YING

 

  10,000       HSIAO,SHU-YUN   5,000

 

77

 

 

     

LAI,SHIH-TI

 

  10,000      

LAI,TSAI-JEN

 

  10,000      

LAI,TSAI-HENG
 


 

  43,000

LAI,YUN-LI

 

  5,000      

LAI,CHEN-CHIN

 

  10,000      

LAI,YU-HSIN

 

  10,000      

TAI,SHIH-YAO

 

  20,000      

TAI,TING-KUN

 

  10,000       HSIEH,KUANG-CHI   10,000

 

78

 

 

     

HSIEN,SHU-PING

 

  40,000      

HSIEH,SU-HUI

 

  5,000      

SHIEN,GUAN-JONG

 

  10,000      

CHIEN,SHU-YEN

 

  10,000      

CHIEN,KUN-YUAN
 

 

  20,000

LAN,YI-JEN

 

  10,000      

CHUEH,KUN-MING

 

  2,000      

YEN,HSIU-YU

 

  40,000       YEN,MING-LI   5,000

 

79

 

 

     

YEN,YU-HSIN

 

  10,000      

YEN,YU-TUNG

 

  40,000      

YEN,FONG-TING

 

  98,000      

WEI,CHAO-HSIUNG

 

  10,000      

WEI,KUO-FONG

 

  10,000      

WEI,TZU-TE
 

 

  10,000

LO,CHENG-SHUI

 

  10,000       LO,SHU-ER   10,000

 

80

 

 

     

SU,LIANG-KUEI

 

  5,000      

SU,CHUN-SHUO

 

  10,000      

SU,JUN-HONG

 

  10,000      

SU,MEI-FENG

 

  171,500      

SU,HSUEH-MAN

 

  30,000      

SU,SHUN-CHING

 

  30,000      

SHU WEN,CHUN-YING

 

  10,000      

SU,CHIN-FONG
 

 

  80,000 LUAN,SHEN-CHAO   20,000

 

81

 

 

      CHIEN,CHUN-HAN   50,000

 

82

